Exhibit 10.2


  Execution Version
 
 

 
 
 
 
 
 
 
 
 
MASTER SERVICES AGREEMENT
 
 
between
 
 
SAMSUNG BIOLOGICS CO., LTD.
 
 
and
 
 
TG THERAPEUTICS, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1
 





 


Table of Contents
 
 
 
 
 SECTION 1
 DEFINITIONS
  3 
    
    
 SECTION 2
 RELATED AGREEMENTS AND EXHIBITS
 8

    
    
 SECTION 3
 MANAGEMENT OF SERVICE
 9

    
    
 SECTION 4
 SERVICES
 10

    
    
 SECTION 5
 SERVICE DESCRIPTIONS
  12

    
    
 SECTION 6
 CHANGES TO THE SPECIFICATIONS, ANALYTICAL METHODS, MANUFACTURING PROCESS,
FACILITY OR EQUIPMENT
 16

    
    
 SECTION 7
 REGULATORY APPROVALS AND INSPECTIONS
 17

    
    
 SECTION 8
 QUALITY COMPLIANCE
 18

    
    
 SECTION 9
 CONSIDERATION AND PAYMENT TERMS
 19

    
    
 SECTION 10
 CONFIDENTIALITY
 20

    
    
 SECTION 11
 OWNERSHIP OF MATERIALS AND INTELLECTUAL PROPERTY
 21 
    
    
 SECTION 12
 WARRANTIES
 22 
    
    
 SECTION 13
 INDEMNIFICATION
 23

    
    
 SECTION 14
 DISCLAIMER OF CONSEQUENTIAL DAMAGES; LIMITATION OF LIABILITY
 23

    
    
 SECTION 15
 TERM AND TERMINATION OF AGREEMENT
 24

    
    
 SECTION 16
 ARBITRATION
 26

    
    
 SECTION 17
 MISCELLANEOUS
 27


 
2




 

MASTER SERVICES AGREEMENT
 
THIS MASTER SERVICES AGREEMENT (this “MSA”) is made and entered into as of the
date of last signature below (the “Effective Date”) by and between TG
Therapeutics, Inc., a Delaware corporation having its principal place of
business at 2 Gansevoort St., 9th Floor, New York, NY 10014 (“Client”), and
Samsung BioLogics Co., Ltd., a company with offices at 300, Songdo bio-daero,
Yeonsu-gu, Incheon, 21987, Republic of Korea (“SBL”). Client and SBL are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties”.
 
WHEREAS, Client and SBL wish to enter into a business relationship whereby SBL
will provide Client with certain biologics manufacturing services;
   
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth and for other valuable consideration, the
Parties agree as follows:
 
SECTION 1       DEFINITIONS
 
1.1  “Acceptance Procedure” shall mean the review of the Batch Related Documents
and test(s) of the Product, if necessary, to verify that the Product delivered
meets the Specifications and complies with Regulatory Authority requirements,
conducted by Client after SBL’s release of the Product, to determine whether to
accept the same, in accordance with the applicable QAG as modified from time to
time by written agreement between the Parties.
 
1.2  “Affected Party” is defined in Section 17.3.
 
1.3  “Affiliate” shall mean any corporation, company, partnership or other
entity which directly or indirectly, controls, is controlled by or is under
common control with either Party hereto. A corporation or other entity shall be
regarded as controlling another corporation or other entity if it owns or
directly or indirectly controls more than fifty percent (50 %) of the voting
stock or other ownership interest of the corporation or other entity, or if
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of the corporation or other entity or the power to
elect or appoint more than fifty percent (50 %) of the members of the governing
body of the corporation or other entity.
 
1.4  “Applicable Laws” shall mean any and all applicable laws of any
jurisdiction which are applicable to any of the Parties in carrying out
activities described in this MSA or any PSAs that may be in effect from time to
time, and shall include all statutes, enactments, acts of legislature, laws,
ordinances, rules, regulations, notifications, guidelines, directions,
directives and orders of any Regulatory Authority, statutory authority, stock
exchange, securities regulatory agency, tribunal, board, or court or any central
or state government or local authority or other governmental entity in such
jurisdictions.
 
1.5  “Background IP” shall mean Intellectual Property which has been owned
and/or controlled by a Party prior to the Effective Date or outside, or not
relating to, the performance of the MSA and any pertinent PSA.


1.6  “Batch” shall mean Product Manufactured by SBL from a single run of the
applicable Manufacturing Process.
 
1.7  “Batch Record” is defined in the applicable QAG.
 
1.8  “Batch Related Documents” means Manufacturing Documentation in support of
the SBL’s release of a Product.
 
1.9  “Binding Year” shall be defined in the applicable PSA.
 
1.10  “Business Day” shall mean a day on which commercial banks are open for
business in both the Republic of Korea and New York, New York.
 
1.11  “Cell Line” shall mean the aliquot of cells supplied to SBL by Client to
perform the Services and their progeny.
 
1.12  “Certificate of Analysis” is defined in the applicable QAG.
 
1.13  “Certificate of Compliance” is defined in the applicable QAG.
 
1.14  “Change” is defined in Section 6.1.
 
1.15  “Client” is defined in the preamble.
 
 
3

 
 

1.16  “Client Materials” shall mean Client reagents and other materials supplied
by Client or its third party supplier to be used in the Service hereunder, as
each is further defined in the PSA and/or applicable QAG. In the case of a Drug
Product PSA, Client Materials shall also include Drug Substance and/or other
active pharmaceutical ingredients, which may or may not be Manufactured by SBL.
 
1.17  “Client Technology” shall mean know-how, technology, research and other
information of Client including and relating to the Manufacturing Process,
analytical methods, quality control analysis, specifications, transportation and
storage requirements provided by Client to SBL in connection with this MSA and
applicable PSA.
 
1.18  “Clinical Product” shall mean a Drug Substance or Drug Product which is
Manufactured by SBL pursuant to a PSA and which is to be used by Client in a
research study or studies that investigate the safety of human use or
prospectively assign human participants or groups of humans to one or more
health-related interventions to evaluate the effects on health outcomes.
 
1.19  “Commercial Product” shall mean a Drug Substance or Drug Product which is
Manufactured by SBL which is intended for commercial sale and use by humans and
for importation or exportation into countries or regions designated in each PSA.




1.20  “Commercially Reasonable Efforts” shall mean with respect to an activity
to be carried out by a Party, the carrying out of such activity in a diligent
manner, which, in the case of SBL, requires using the efforts of sufficient
numbers of personnel appropriately qualified by experience and training, in the
application of such resources as would be reasonably applied by a qualified
manufacturer of biologics for human use adhering to recognized standards in the
manufacture and testing of such products, or, in the case of Client, using such
efforts as would be typically be used in the biopharmaceutical industry by
companies of comparable resources and expertise. “Commercially Reasonable
Efforts” requires prompt assignment of responsibility for such task or activity
to specific qualified employee(s) and allocation of resources designed to
advance progress with respect to such task or activity but does not require the
taking of actions which would require either Party to violate Applicable Laws or
break any existing contractual commitments with third parties which were entered
into prior to the Effective Date, the performance of which at such time was not
reasonably foreseeable to be in conflict, or otherwise inconsistent, with such
Party’s obligations under the MSA or any PSA.
 
1.21  “Common Raw Materials” is defined in Section 5.3.1.
 
1.22  “Confidential Information” is defined in Section 10.1.
 
1.23  “Control” (including, with correlative meanings, “Controlled”) means
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or other
ownership interest, by contract or otherwise) of that person or entity and/or
the ownership of more than 50% of the voting shares of that person or entity.


1.24  “Core Team” is defined in Section 3.3.
 
1.25  “current Good Manufacturing Practices” or “cGMP” shall mean current good
manufacturing practices and regulations applicable to the Manufacture of Product
that are promulgated by any Regulatory Authority, including as promulgated under
and in accordance with (i) the U.S. Federal Food, Drug and Cosmetic Act, Title
21 of the U.S. Code of Federal Regulations, Parts 210, 211, 600, 601 and 610,
(ii) relevant EU legislation, including European Directive 2003/94/EC or
national implementations of that Directive, (iii) relevant guidelines, including
the EU Guidelines for Good Manufacturing Practices for Medicinal Products
(Eudralex Vol. 4 and Annexes thereto), (iv) International Conference on
Harmonisation Good Manufacturing Practice Guide for Active Pharmaceuticals
Ingredients and (v) and any analogous set of regulations, guidelines or
standards as defined, from time to time, by any relevant Regulatory Authority
having jurisdiction over the development, manufacture or commercialization of
the Product, as applicable, in each case as in effect as of the date such
manufacturing for the Product are or were conducted.
 
1.26  “Damages” means any damages, costs, expenses, fines, penalties (including
reasonable attorneys’ fees and costs), losses and liabilities.
 
1.27  “Disclosing Party” is defined in Section 10.1.
 
 
4






1.28  “Drug Product” means a finished or intermediate dosage form that contains
a Drug Substance, generally, but not necessarily, in association with one or
more other ingredients.
 
1.29  “Drug Substance” means an active ingredient that is intended to furnish
pharmacological activity or other direct effect in the diagnosis, cure,
mitigation, treatment, or prevention of disease or to affect the structure or
any function of the human body, but does not include intermediates used in the
synthesis of such ingredient.
 
1.30  “Effective Date” is defined in the preamble.
 
1.31  “EMA” shall mean the European Medicines Agency, or any successor agency.
 
1.32  “Engineering Batch” shall mean a Batch that is intended to demonstrate the
transfer of the Manufacturing Process to the Facility. After Manufacture, Client
shall have the right to make whatever further use of non-cGMP Engineering
Batches as it shall determine, provided that Client pays for such Batches
according to this MSA, such use is not for human use and does not violate any
Applicable Laws. SBL makes no warranty that Engineering Batches will meet cGMP
or the Specifications. If SBL determines that an Engineering Batch does meet
cGMP and the Specifications, it will release such Engineering Batch as a cGMP
Batch, and thereafter Client shall be entitled to use such Engineering Batch for
human use.
 

1.33  “Facility” shall mean one or more of the manufacturing facilities of SBL
where the Services shall be performed, located at 300, Songdo bio-daero,
Yeonsu-gu, Incheon, 21987, Republic of Korea.
 
1.34  “FDA” shall mean the United States Food and Drug Administration or any
successor agency thereto.
 
1.35  “Firm Period” shall be defined in the applicable PSA.
 
1.36  “Force Majeure Event” is defined in Section 17.3.
 
1.37  “Implementation Plan and Budget” is defined in Section 6.2(b).
 
1.38  “Indemnified Party” is defined in Section 13.3.
 
1.39  “Indemnifying Party” is defined in Section 13.3.
 
1.40  “Intellectual Property” is shall mean (a) patents, patent rights,
provisional patent applications, patent applications, designs, registered
designs, registered design applications, industrial designs, industrial design
applications and industrial design registrations, including any and all
divisions, continuations, continuations-in-part, extensions, restorations,
substitutions, renewals, registrations, revalidations, reexaminations, reissues
or additions, including supplementary certificates of protection, of or to any
of the foregoing items; (b) copyrights, copyright registrations, copyright
applications, original works of authorship fixed in any tangible medium of
expression, including literary works (including all forms and types of computer
software, including all source code, object code, firmware, development tools,
files, records and data, and all documentation related to any of the foregoing),
pictorial and  graphic works; (c) trade secrets, technology, developments,
discoveries and improvements, know- how, proprietary rights, formulae,
confidential and proprietary information, technical information, techniques,
inventions, designs, drawings, procedures, processes, models, formulations,
manuals and systems, whether or not patentable or copyrightable, including all
biological, chemical, biochemical, toxicological, pharmacological and metabolic
material and information and data relating thereto and formulation, clinical,
analytical and stability information and data which have actual or potential
commercial value and are not available in the public domain; (d) trademarks,
trademark registrations, trademark applications, service marks, service mark
registrations, service mark applications, business marks, brand names, trade
names, trade dress, names, logos and slogans, Internet domain names, and all
goodwill associated therewith; and (e) all other intellectual property or
proprietary rights, in each case whether or not subject to statutory
registration or protection.
 
 
5






 
1.41  “Joint Steering Committee” or “JSC” is defined in Section 3.2.1.
 
1.42  “Manufacturing” or to “Manufacture” shall mean the manufacturing of the
Product, and any services relating to such manufacturing, including, but not
limited to, testing, quality control, documentations, archiving, handling,
storage and packaging, release and delivery of the Product, to be performed by
SBL at the Facility under the MSA and any applicable PSA.
 
1.43  “Manufacturing Documentation” shall mean data acquired and generated,
documents and records describing or otherwise related to the Manufacturing
Process including, without limitation: documents and records consisting of or
containing process descriptions, requirements and specifications; Client
Materials and Specifications; analytical methods, process trend and variability
data; validations protocols and reports; process development reports; Batch
Records; Batch Related Documents, and SOPs, including, without limitation, SOP’s
for the Raw Materials handling, the Manufacturing operations, equipment
operation, in-process, final Product and stability quality control testing,
quality assurance, validation, storage and shipping.
 
1.44  “Manufacturing Process” shall mean the mutually agreed production process
and analytical methods for the Manufacturing of the Product pursuant to the
applicable PSA, as summarily described in the applicable QAG and as described in
the Manufacturing Documentation, as such process may be changed from time to
time in accordance with the MSA.
 
1.45  “Manufacturing Process Transfer” means the Commercially Reasonable Efforts
of the parties undertaken pursuant to the Manufacturing Process Transfer Plan to
transfer the Manufacturing Process (together with copies of relevant books and
records) in SBL’s possession or under its control, to Client as set forth in
greater detail in the Manufacturing Process Transfer Plan. SBL shall only be
obligated to use its Commercially Reasonable Efforts in the implementation of
the Manufacturing Transfer Plan, and in no case shall SBL personnel be required
to visit the site of Client or any third party manufacturer. For the avoidance
of doubt, the foregoing prohibition shall not be construed as a basis for SBL
refusing to assist in the transfer of analytical methods to an independent
laboratory, including a visit by SBL personnel to such site to assist in method
transfer, if, and only as, reasonably necessary, and at Client’s cost and
expense. For the avoidance of doubt, Manufacturing Process Transfer shall
include, without limitation, the transfer of data, information, or samples of
validated or SBL manufactured or partially manufactured Products or other
indicia measured at various points during Manufacture, to the extent SBL
possesses such data, information, or samples. SBL shall not be obligated to
deliver the proprietary process information contained in any drug master file
with respect to which SBL has granted Client a right of reference. SBL shall
provide Manufacturing Process Transfer services with a capacity of one (1) full
time employee equivalent (“FTE”) month for each of upstream, downstream and
analytics, for a total maximum of three (3) FTE months. SBL will have no
obligation to provide Manufacturing Process Transfer services more than twelve
(12) months after termination of the MSA or applicable PSA. For clarity, SBL's
assistance shall be time- based, and SBL shall in no way guarantee or ensure
that after Manufacturing Process Transfer services is complete, Client or its
third-party manufacturer will be able to manufacture the Product.
 
1.47  “Non-Affected Party” is defined in Section 17.3.
 
1.48  “Non-Conforming Product” shall mean an entire Batch of Product, any
portion of which fails to conform to the Specifications, cGMP (if applicable),
and any other mutually agreed upon written express requirements for SBL to
follow under the applicable PSA and the applicable QAG.
 
1.49  “Party” and “Parties” is defined in the preamble.
 
1.50  “Pilot Batch” means a Batch of Product designated as a pilot Batch which
shall not comply with cGMP and is not required to meet the Specifications.
 
1.51  “Pre-Approval Inspection” means an on-site inspection of the Facility by
the Regulatory Authority prior to granting the Regulatory Approval for a
Commercial Product as required by various Regulatory Authorities to ensure that
the Manufacturing Process and the Facility meet the appropriate requirements and
comply with cGMP.
 
1.52  “Process Validation Batch” shall mean a Batch of Commercial Product
produced from a process validation run conducted by SBL hereunder to (i)
demonstrate and document the consistency and reproducibility of the
Manufacturing Process at the Facility, and (ii) support the Regulatory Approval
of both the Product Manufactured and the Manufacturing Process at the Facility
each as defined in the Project Plan.


 
 
6






1.53  “Product” shall mean Clinical Product or Commercial Product to be
Manufactured by SBL pursuant to this MSA and any applicable PSA.
 
1.54  “Product Purchase Commitment” is defined in Section 5.7.
 
1.55  “Product specific agreement” or “PSA” is defined in Section 2.1.
 
1.56  “Project Management Team Leader” is defined in Section 3.3.2.
 
1.57  “Project Plan” shall mean a formal, approved document used to guide both
project execution and project control. The primary uses of the Project Plan are
to document planning assumptions and decisions, facilitate communication among
project stakeholders, and document approved scope, cost, and schedule baselines.
The Project Plan will contain the description and overall objectives of the
Services for Manufacturing a Product and shall include, among other things: (a)
JSC and Core Team membership rosters, (b) change request procedures, (c)
details, intentions, and deliverables for Technology Transfer, (d) project
schedule, (e) detailed procurement plan, as needed, and (f) project budgets and
invoicing plans.
 
1.58  “PSA Effective Date” shall mean the effective date of any PSA governed by
this MSA.
 
1.59  “Purchase Order” is defined in Section 5.6.
 
1.60  “Quality Agreement” or “QAG” shall mean that certain quality agreement
between the Parties that governs their respective responsibilities related to
quality systems and quality requirements for the Product(s) Manufactured
hereunder, including quality control, testing and release of such Product(s) at
the Facility. Clinical Products and Commercial Products shall have separate
forms of QAGs.
 
1.61  “Quarter” means each period of three (3) consecutive calendar months
beginning on January 1, April 1, July 1, or October 1.
 
1.62  “Raw Materials” shall mean those materials that are used in the
Manufacturing Process, including, but not limited to, chemicals, reagents,
filters, excipients, disposable consumables, and secondary packaging materials.
Raw Materials exclude the Client Materials.
 
1.63  “Receiving Party” is defined in Section 10.1.
 
1.64  “Reference Standards” shall mean materials for standards prepared by
Client and/or SBL in accordance with the applicable QAG.
 
1.65  “Regulatory Approval” shall mean all approvals, licenses, registrations or
authorizations thereof of any national, regional, state or local regulatory
agency, department, bureau or other governmental entity in any jurisdiction
where the Product is marketed or intended to be marketed, necessary for the
manufacture and sale of the Product, which manufacturing includes the
Manufacturing of the Products at the Facility.
 
1.66  “Regulatory Authority” shall mean any national (e.g., the FDA),
supra-national (e.g., the EMA), regional, state or local regulatory agency,
department, bureau, commission, council or other governmental entity, in any
jurisdiction responsible for granting the Regulatory Approval.
 
1.67  “SBL Assignable Error” means: negligence, fraud, recklessness, willful
misconduct, or material breach of cGMP (if applicable) on the part of employees,
consultants, contractors, sub-contractors, agents or representatives of SBL.
 
1.68  “Service” or “Services” is defined in Section 2.1.
 
 
7






1.69  “Service Fee” is defined in Section 9.1.
 
1.70  “Specialized Raw Materials” is defined in Section 5.3.1.
 
1.71  “Specification(s)” shall mean the observable and measurable
characteristics of the Products, Client Materials, or Raw Materials, as the case
maybe, and the criteria for their storage, handling, packaging and shipping,
which details are provided in documentation as reviewed and approved in writing
by the Parties.
  
1.72  “Standard Operating Procedure(s)” or “SOP(s)” shall mean the standard
operating procedures established by and mutually agreed upon by both Parties
regarding the Manufacturing Process.
 
1.73  “Technology Transfer” shall mean the activities by the Parties necessary
to Manufacture the Product for Client at the Facility or otherwise conduct the
Services, as further described in the applicable PSA and/or Project Plan which
may include: (i) transfer of the Client Technology and Client Material from
Client to SBL; (ii) implementation of the Manufacturing Process at the Facility,
including establishing a small scale Manufacturing Process model at SBL; (iii)
all Manufacturing Process fit activities, including required small- and
large-scale process development and validation work as allocated between the
Parties to SBL and process engineering required to modify / equip, qualify and
validate the Facility for the Manufacturing of the Commercial Product; (iv)
stability testing, if applicable, for the Product required for licensure; (v)
comparability testing to the appropriate reference product, and (vi) regulatory
support for all Regulatory Approvals, each as further described in the Project
Plan.
 
1.74  “Term” is defined in Section 15.1.
 
1.75  “Warehouse” shall mean SBL’s warehouse for storage of the Product located
at 300, Songdo bio- daero, Yeonsu-gu, Incheon, 21987, Republic of Korea.
 
SECTION 2      RELATED AGREEMENTS AND EXHIBITS



2.1  Product specific agreements. Pursuant to one or more product specific
agreements entered into and mutually agreed from time to time by duly authorized
representatives of the Parties (“Product specific agreements” or “PSAs”), SBL
will perform manufacturing services for Client as specified in such PSAs and
applicable Project Plan and in accordance with the terms and conditions of this
MSA (“Services”). Each PSA shall refer to this MSA and contain as applicable (i)
a high level scope of work of the Services to be performed under such PSA which
describes key activities, (ii) the Product for which Samsung will perform such
Services for Client, (iii) a description of the Cell Line; (iv) fees to be paid
to SBL by Client for the Services with a general timing plan for invoicing and a
more detailed plan to be in the Project Plan, (v) if the Services pertain to the
manufacture of the Product, the number of batches of Product to be manufactured
by SBL and delivered to Client and the Specifications, (vi) any other
deliverables, (vii) the Samsung facility where the Services are to be performed,
and (viii) the Regulatory Approvals to be obtained by the Parties. Services
shall be governed by the terms and conditions of this MSA, the applicable PSA,
and any applicable Quality Agreement. In the event of a conflict between a
Quality Agreement and either any provision of this MSA or any PSA, the MSA or
PSA shall control except with respect to Product quality terms, in which case,
the Quality Agreement will control. In the event of a conflict between any
provision of this MSA and the PSA, this MSA shall control, except as otherwise
explicitly specified in the PSA.
   

2.2  Project Plan. Concurrently with the execution of a PSA or within a
reasonable time after the PSA effective date, the Parties shall agree upon a
Project Plan which will specify in detail scope and schedule of the Services,
including Technology Transfer and Manufacture. The Project Plan shall also set
forth the JSC members (if applicable), Core Team members, and Project Management
Team Leader for the Services as well as the frequency and duration of meetings.
The Project Plan may be updated as needed by the mutual agreement of the Client
and SBL and is governed by and incorporated into the applicable PSA by
reference. If there is a conflict between the Project Plan and the applicable
PSA, the PSA shall control. If any of the assumptions shared in writing by the
Parties and on which the Parties have relied in defining the scope of the
activities required to effect the Technology Transfer and/or other Services
including but not limited to Manufacture, and the associated timeframes, fees,
expenditures and costs proves to be invalid, or if for any reason other than a
Party’s negligence in planning, it becomes apparent that additional activities
are required as part of or in connection with the Technology Transfer and/or
other Services including but not limited to Manufacture, the Parties shall
(acting reasonably and in good faith) discuss and seek to agree appropriate
revisions to the Technology Transfer activities, and associated timelines and
pricing.
 

2.3  Quality Agreement (QAG). The Parties shall agree upon and finalize a
Quality Agreement in good faith within a reasonable period time after each PSA
Effective Date which shall cover such PSA. No Manufacturing of Products for
human use shall be conducted without an agreed upon, applicable QAG.Clinical
Products and Commercial Products shall have separate QAGs. The Quality Agreement
may be amended from time to time, subject to the JSC’s approval followed by the
Parties’ written agreement pursuant to Section 17.9 (if applicable), which is
incorporated herein by reference.


 
8

 

SECTION 3        MANAGEMENT OF SERVICE

 
3.1  General. Each Party will be responsible for its internal decision making
process and for reasonably informing the other Party of decisions affecting the
Service in a regular and timely manner. Without limiting the foregoing, the
Parties shall establish the joint committees or teams set forth herein to advise
the Parties on certain matters including, without limitation, Facility
modification, Technology Transfer, and optimization of the Manufacturing
operation relating to the Product.
 

3.2  Joint Steering Committee.
  
3.2.1  Formation and Composition. The applicable Project Plan will set forth a
Joint Steering Committee for that Product (the “Joint Steering Committee” or
“JSC”) if the Parties mutually agree that such JSC is necessary. The JSC will be
a cross-functional committee composed of an equal number of representatives
appointed by each of Client and SBL with each of Client and SBL having at least
three (3) representatives, and with one (1) representative from each of Client
and SBL having oversight for quality activities, and with one (1) representative
from each of Client and SBL having oversight for manufacturing and supply chain
activities, including the transfer and implementation of the Manufacturing
Process at the Facility. Either Party may replace any or all of its
representatives at any time. Such Party shall notify, in writing, of such
replacement to the other Party.
 
3.2.2  Responsibilities. The JSC shall (i) establish and oversee the governance
structure for the Service including the formation of any subcommittee hereunder;
(ii) monitor any Facility modification and the Technology Transfer and
Manufacturing strategy of the Product at the Facility, including strategies for
the Regulatory Approval of the Facility to Manufacture the Product; (iii)
provide strategic guidance to the Core Team as required by the Project Plan;
(iv) conduct high level project stage reviews with the Core Team as required by
the Project Plan at appropriate milestones or completion of key deliverables or
a sequence of event to review and approve key deliverables, evaluate the Core
Team’s progress and performance, all in order to ensure that the Manufacturing
Process is being implemented appropriately; (v) advise on and/or resolve
business, manufacturing, supply chain, quality, regulatory or other issues
unresolved at the Core Team level; (vi) review and recommend for approval by the
Parties any changes to the MSA or the applicable PSA; (vii) review and approve
changes to the Specifications, analytical methods, the Manufacturing Process,
the Facility or equipment as escalated to the JSC by the Core Team or by a Party
pursuant to Section 3.6 below; (viii) review completion of the Service;  (ix)
settle disputes or disagreements unresolved by a subcommittee; and (x) perform
such other functions as appropriate to further the purposes of the MSA as
determined by the Parties. For the avoidance of doubt, the JSC shall be a
reviewing and consultative body, without authority to make decisions not
otherwise concurred in by the Parties. 

 
3.3  Core Team.

 
3.3.1  Formation and Composition. The applicable Project Plan will set forth a
Core Team for that Product (the “Core Team”). The Core Team shall be composed of
an equal number of representatives from each of SBL and Client, with up to four
(4) representatives appointed by each of Client and SBL. Such representatives
will include the Project Management Team Leaders of Client and SBL as well as
such of their representatives from manufacturing, technical operations, supply
chain, quality assurance, quality control, regulatory affairs or other
individuals with expertise and responsibilities for those functions required
from time-to-time to execute the Facility modification, the Technology Transfer
and Manufacturing. Either Party may replace any or all of its representatives at
any time. Such Party shall notify, in writing, of such replacement to the other
Party.
 

3.3.2  Appointment of Project Management Team Leader. Each Party shall appoint a
Project Management Team Leader (each, a “Project Management Team Leader”) to act
as the primary contact for such Party in connection with matters related to the
Service. Each Project Management Team Leader, unless otherwise mutually agreed,
shall serve as the leaders of the Core Team. A Party may replace its Project
Management Team Leader at any time and from time to time for any reason. Such
Party shall notify, in writing, of such replacement to the other Party.
 
3.3.3  Responsibilities. The Core Team shall (i) develop and maintain the
Project Plan and monitor, review and manage the Service according to the MSA and
applicable PSA; (ii) conduct project stage reviews with the JSC as required by
the Project Plan at appropriate milestones or completion of key deliverables or
a sequence of event to review key deliverables, review its progress and
performance against plans; (iii) develop a change management process to
identify, review and recommend any significant changes in the project scope,
time, fee or risk to the JSC; (iv) investigate and resolve business,
manufacturing, supply chain, quality, regulatory or other issues arising during
the Service; (v) review and escalate to the JSC, as needed, changes to the
Project Plan or applicable QAG; (vi) review and recommend to the JSC changes to
the Specifications, analytical methods, the Manufacturing Process, the Facility
or equipment; (vii) coordinate the activities of the Parties relating to the
Manufacturing hereunder, including but not limited to: managing the technical
operations and quality aspects of routine manufacturing, conducting Product
testing technical operations and quality aspects of routine manufacturing,
conducting Product testing and release, and managing supply chain activities
including shipping and delivery logistics; (viii) report periodically on
operation and quality progress and performance; and (ix) perform such other
tasks and undertake such other responsibilities as may be specifically delegate
to the Core Team by mutual agreement of the Parties. For the avoidance of doubt,
the Core Team shall be without authority to make decisions not otherwise
concurred in by the Parties.   

 
 
9





 
3.4  Meetings
 
3.4.1  JSC. The JSC shall meet by audio or video teleconference or in-person as
agreed by the JSC or as necessary to make determinations as required of it. Any
member of the JSC may designate a substitute to attend and perform the functions
of that member at any meeting of the JSC and each Party may, in its reasonable
discretion, invite non-member representatives of such Party to attend such
meeting with advance notice to the other Party; provided, however, such
non-member representatives are subject to enforceable obligations of
confidentiality to the inviting Party.
 

3.4.2  Core Team. The Core Team shall meet by audio or video teleconference or
in-person as agreed by the Core Team. Any member of the Core Team may designate
a substitute to attend and perform the functions of that member at any meeting
of the Core Team and each Party may, in its reasonable discretion, invite
non-member representatives of such Party to attend such meetings with advance
notice to the other Party; provided, however, such non-member representatives
are subject to enforceable obligations of confidentiality to the inviting Party.
 

3.4.3  Travel Expenses. Each Party shall be responsible for all of its own
expenses of traveling to and participating in any joint committee or team
meeting, including the JSC and Core Team.
 
3.5  Decisions. All decisions of JSC, the Core Team and any other joint
committee or team formed under the MSA or any applicable PSA, except as
expressly set forth herein, shall be made by the unanimous agreement of its
members or their designated representatives, with a Party’s members of
designated representatives having, in the aggregate, one (1) vote (with the
casting of fractional votes being impermissible), and shall be reflected in
written meeting minutes which summarily address topics discussed, delegation of
work, schedules and decision of such committee or team. SBL shall prepare
written minutes of the JSC and Core Team within fifteen (15) Business Days of
the meeting to which they relate, which shall be subject to approval by the
authorized representatives of the Parties; provided, however, no joint committee
or team herein may amend or waive any provision of the MSA or applicable PSA,
including without limitation, the financial terms set forth in Section 9. The
MSA or any PSA may be amended, and provision of the MSA or any PSA may be
waived, pursuant to Section 17.9 only.
  

3.6  Disputes.
 

3.6.1  General. In the event that the Core Team and any other joint committee or
team formed under the MSA or any applicable PSA, is unable, despite the good
faith efforts of all members, to resolve a disputed issue that is within the
purview of such joint committee or team within ten (10) Business Days of meeting
request by either Party, the disputed issue shall be referred immediately by
such joint committee or team to the JSC. If the disputes still cannot be
resolved within an additional twenty (20) Business Days of meeting request by
the JSC, the matter may be handled in accordance with Section 16.
 
3.6.2  Project Management Team Leaders. Subject to Section 3.6.1, the Project
Management Team Leaders (or their respective designees) will in good faith
attempt to mutually resolve in a timely fashion any disagreement with respect to
the Service hereunder, which could reasonably affect the quality of the
Manufacturing of the Product, including without limitation, the related
management processes and operations, control of production planning and
scheduling, prioritization decisions, allocation of resources, timing of
in-process and release testing, oversight of auxiliary facilities (e.g.,
in-process tests that need to be conducted at laboratories other than those at
the Facility), Facility modification, the Technology Transfer, registration and
troubleshooting decisions, and any other matters relating to implementation of
the Manufacturing Process and the Manufacturing of the Product hereunder.

SECTION 4         SERVICES
 
4.1  Services. During the Term, in accordance with and subject to the terms and
conditions set forth in this MSA, applicable PSA, and the applicable QAG, SBL
shall provide the Services to Client relating to the Product(s). SBL shall at
all times make Commercially Reasonable Efforts to complete the Services in
accordance with the timelines set forth in the applicable PSA. Except as
otherwise expressly set forth in the MSA, applicable PSA, or the applicable QAG
or as otherwise mutually agreed in writing by the Parties, SBL shall be
responsible at its own cost and discretion for operating and maintaining the
Facility.
 
4.2  Compliance with Applicable Law. Subject to the provisions of Section 6
below, SBL shall maintain the Facility in accordance with cGMP and in such
condition as will allow SBL to Manufacture the Products in accordance with the
terms of the MSA and the applicable QAG. SBL shall perform the Services under
the MSA in conformance with cGMP, if applicable, any requirements of the
Regulatory Authorities that shall be mutually agreed upon by the Parties, and
all Applicable Laws.
  

4.3  Project Personnel. SBL shall adequately staff the Facility with personnel
necessary (including consultants and contractors), who have sufficient technical
expertise by virtue of training and experience to perform its obligations under
the MSA and any applicable PSA. Notwithstanding anything to the contrary and in
addition to the JSC and Core Team meetings described in Section 3 above, Client
and SBL may arrange for core project personnel to have regular meetings, which
shall be by audio or video teleconference. The Project Plan shall specify the
frequency and duration of such meetings; provided that the associated costs for
meetings requested solely by Client in excess of the number set forth in the
Project Plan shall be passed through to Client by SBL, unless such meeting is
for the purpose of addressing a deficiency in Manufacturing caused by SBL
Assignable Error or assessing remediation thereof.
 
 
10




 
4.4  Subcontract. SBL may subcontract any portion of the Services without
approval from Client; provided, however, that SBL will not subcontract or
otherwise engage subcontractors or other third party agents to manufacture,
conduct quality control testing, or perform Services directly related to
manufacturing or quality control testing without the prior written approval of
Client, which shall not be unreasonably withheld, conditioned, or delayed.
Notwithstanding any subcontracting, SBL shall be primarily obligated to Client
for any subcontracted services as if it were providing the Services itself, and
shall be jointly and severally liable to Client for the performance of any such
Service. The preceding sentence is not meant to nor shall it be construed as
altering or eliminating any mutually agreed upon limitations of liability
contained within this MSA or any applicable PSA. Every subcontractor or other
third party agent of SBL performing pursuant to this Section 4.4 shall be
required by SBL to agree in writing to comply with relevant portions of this
MSA, together with pertinent PSAs and QAGs. For the avoidance of doubt, SBL
shall not directly or indirectly use on its own behalf or through any
subcontractor, other vendor or any third party in the performance of this MSA or
any PSA, any invention, technology, data or information that would require
Client to obtain a license from SBL not otherwise granted pursuant to this MSA
or an applicable PSA, or obtain a license from any such subcontractor, vendor or
third party a license in order to make, have, made, use, offer for sell, sell,
import or otherwise exploit any Product, unless Client has agreed in advance in
writing.
 
4.5  Development and Manufacturing Site. Except as is provided in Section 4.4 or
otherwise agreed by Client, all Services shall be performed by SBL at the
Facility.
 

4.6  Access to the Facility.
 

4.6.1  SBL shall accommodate visits by Client personnel in the Facility during
operational hours during the Term, upon Client’s request, to coordinate,
expedite and guide the Service. Client will provide SBL with written notice at
least one (1) month prior to any visit, and the Parties shall decide on a
mutually agreeable date, duration, visitor list, and agenda prior to the visit.
Additionally, Client may, at no cost to SBL, request up to two (2) of its
personnel to be on-site at the Facility to observe and consult with SBL during
the performance of Services under this MSA and such additional personnel in such
numbers as deemed necessary by Client shall be accommodated upon mutual
agreement. SBL shall make reasonable efforts to provide such Client personnel
working space and access to guest wireless connections. All applicable out-
of-pocket expenses associated with such on-site Client personnel shall be passed
through to Client by SBL.
 

4.6.2  While at the Facility, all such Client personnel shall have reasonable
access to all areas as are relevant to SBL’s performance of the Service
hereunder, provided that SBL may reasonably restrict Client personnel’s access
to those portions of the Facility as it deems reasonably necessary for safety,
confidentiality and cGMP, and visitors admitted pursuant to this Section, upon
request of SBL, shall comply with SBL policies and procedures as they apply to
SBL personnel generally while at the Facility.
 
4.7  Manufacturing Documentation. SBL shall maintain in the English language,
complete, true and accurate Manufacturing Documentation, and shall keep them in
strict confidence and shall not use them for purposes other than providing or
performing the Service or other obligations hereunder. SBL shall maintain all
such Manufacturing Documentation for at least that period specified in the
applicable QAG or such longer period as may be required by Applicable Law. Upon
written request of Client and at mutually agreeable times, Client shall have the
right to review Manufacturing Documentation, including the Batch Records, at the
Facility as further defined in the applicable QAG; provided, however, SBL shall
not delay any such request of Client for more than fifteen (15) Business Days.
Client may also request scanned or printed copies of such Manufacturing
Documentation, but shall be responsible for reasonable costs associated
therewith. SBL shall record and maintain such records, data, documentation and
other information in the language as so required in the applicable QAG or as so
required by a Regulatory Authority and in compliance with Applicable Law, or as
otherwise may be set forth in an applicable PSA. The form and style of Batch
documents, including, but not limited to, Batch production records, lot
packaging records, equipment set up control, operating parameters, and data
printouts, raw material data, and laboratory notebooks are the exclusive
property of SBL. Notwithstanding anything to the contrary, SBL SOPs not specific
to the Client’s Products may be provided to Client for on-site review if deemed
necessary by both SBL and Client. Such SOPs cannot be removed from the SBL
premises, copied, photographed or otherwise replicated, but to the extent
required for filing in connection with any Regulatory Approval related to a
Product including, but not limited to, an IND, BLA or MAA, SBL will file,
maintain and update such SOPs with appropriate Regulatory Authorities by means
of a Drug Master File, Common Technical Document or other means by which such
SOPs may remain confidential, but available by reference to Client to effect
Regulatory Approvals, and SBL shall formally authorize such reference.
 
 
11

 


SECTION 5          SERVICE DESCRIPTIONS
 

5.1  Technology Transfer Requirements.    The Parties shall make their personnel
available at the Facility to enable the transfer and implementation in
accordance with the Project Plan. Client shall transfer to and grant SBL the
limited license set forth below in Section 11.2 in respect of the Reference
Standards, Client Technology, Client Materials, and Cell Line In the event that
Client agrees to utilize SBL’s SharePoint portal for Technology Transfer, Client
agrees that (a) in the event of any relevant change that affects a Client user’s
authorization to use such portal, Client shall promptly notify SBL so that SBL
may disable their usernames and remove / change passwords in order to secure the
SBL Portal and (b) Client shall ensure that all of Client’s users have
up-to-date antivirus software installed on the computer devices used to access
such portal.
 

5.2  Facility Modification and Equipment. Except as otherwise specifically
provided herein to the contrary, and upon mutual agreement of the Parties,
Client and SBL will agree on what equipment in the Facility is necessary to
perform the Services, and if it is necessary or Client deems it necessary to
procure additional equipment beyond that which is in the Facility as of the
applicable PSA Effective Date, the Core Team shall determine equitable
allocation of costs including, as applicable, procurement, validation,
installation, maintenance, commissioning, and decommissioning/validation (which
determination shall be escalated to the JSC if in dispute). Thereafter, if any
additional equipment is necessary at the request of Client, such costs shall be
dealt with by the Change provisions of this MSA. SBL shall modify the Facility
and engineer, procure, install, commission, test, qualify, troubleshoot and
validate necessary equipment and instruments in order to accommodate Manufacture
of the Product at the Facility, as further described in the Project Plan and
applicable QAG. Except as provided in this Section 5.2 or any applicable PSA,
the Facility, Warehouse and all the equipment shall be maintained, tested,
validated, calibrated and qualified for their intended uses by SBL at SBL’s
expense. For the avoidance of doubt, it shall be the responsibility of SBL to
effect such changes at the Facility including, but not limited to changes in
equipment, as are required by changes in laws, rules or regulations related to
the manufacture, handling, storage, packaging and disposal of biologics
generally, compliance therewith being necessary in order for SBL to hold itself
out as a qualified manufacturer of biologics for human use. It shall be the
responsibility of SBL to obtain, maintain and pay all costs associated with
establishment licenses required for the Facility, the Warehouse and any other
facilities used by SBL in the performance of its obligations under this MSA and
any applicable PSA.
 
5.3  Raw Materials.


 
5.3.1  Management. SBL shall procure and maintain a reasonable quantity of the
Raw Materials, required for the Services in accordance with the MSA and any
applicable PSA, as further described in the applicable QAG. On a per-Product
basis, the Core Team shall finalize the categorization of the Raw Materials into
Raw Materials which shall be used for that specific Product only (“Specialized
Raw Materials”), Raw Materials which can be used across multiple products and/or
customers (“Common Raw Materials”), and Raw Materials which will not be charged
on a cost-plus basis to the Client, and shall attach such list to the applicable
PSA. Such list of Common Raw Materials and Specialized Raw Materials may be
amended from time to time, subject to the Parties’ approval. Prior to the
commencement of Manufacture, the Core Team shall agree on estimates for
quantities of Raw Materials anticipated to be consumed in the Manufacture of
each Batch. Although SBL will make Commercially Reasonable Efforts to use no
more than those amounts, SBL will not be responsible for Raw Materials used in
excess of the agreed-upon estimate; provided, however, that SBL shall be
responsible for any such excessive use, loss, spoilage, or waste of such Raw
Materials caused by an SBL Assignable Error. In order to become effective, SBL’s
reasonable strategies regarding Raw Material safety stock and sourcing from
qualified vendors shall be agreed upon by Client. In the event SBL is not able
to utilize any capacity reserved to Manufacture Product according to an
agreed-upon forecast or manufacturing plan due to Client’s failure to agree to
such reasonable strategies, then Client shall be responsible for the costs of
such reserved capacity regardless of whether it is utilized or not.
 

5.3.2  Data Transfer. Client and SBL shall agree on the Specifications for the
Raw Materials, including without limitation analytical methods, supplier
information including supplier site information, and other information
concerning the stability, storage, and safety thereof that are available and
required for the Manufacturing hereunder, as further described in the applicable
QAG.
 
5.3.3  Testing and Evaluation. SBL or vendors qualified by SBL shall perform all
testing and evaluation of the Raw Materials as required by the Specifications
for the Raw Materials and the cGMPs, as further described in the applicable QAG,
if applicable. SBL shall not release any Raw Materials from quarantine that do
not meet their Specifications or are not otherwise suitable for cGMP use.

 

5.3.4  Storage.  SBL shall secure sufficient and suitable cGMP storage
facilities and/or equipment at the Facility that meet the Specifications for
storage of the Raw Materials. SBL shall preserve and protect the Raw Materials
from loss and damage while in SBL’s possession, consistent with reasonable
technical and business judgment, the Specifications and any relevant SOPs or
other instructions provided by Client; provided however, SBL shall be
responsible for loss of Raw Materials after receipt by SBL and prior to
Manufacture only in cases of SBL Assignable Error or breach of this Section
5.3.4. In all other cases, Client shall be responsible for the risk of loss of
the Raw Materials. Upon obsolescence, or upon expiration or earlier termination
of a PSA, Client shall be responsible for the loss of Raw Material purchased in
reliance on a Purchase Order, Firm Period, or Binding Year which Client fails to
honor and SBL cannot reasonably otherwise utilize such Raw Material.

5.3.5  Service Fee Related to Raw Material. Common Raw Materials and Specialized
Raw Materials will be charged on a cost-plus basis to Client in accordance with
Sections 9.1(ii) and 9.2.2, subject to any changes in the scope of work.
 
 
12

 
 

5.4  Client Materials.

 
5.4.1  Management. Client shall provide to SBL free of charge, either by itself
or through its third party supplier, Client Materials in amounts reasonably
necessary to carry out the Services as agreed by the Parties. The applicable PSA
shall set forth the exact timing of such provision of Client Materials to SBL.
SBL shall make Commercially Reasonable Efforts to import the Client Materials to
the Republic of Korea in a timely manner, provided that Client provides
reasonable assistance. The title to such Client Materials shall remain at all
times with the Client. Prior to the commencement of Manufacture, the Core Team
shall agree on estimates of quantities for Client Material anticipated to be
consumed in the Manufacture of each Batch. Although SBL will make Commercially
Reasonable Efforts to use no more than those amounts, SBL will not be
responsible for Client Materials used in excess of the agreed-upon estimate;
provided, however, that SBL shall be responsible for any such excessive use,
loss, spoilage, or waste of such Client Materials caused by an SBL Assignable
Error, and further provided that SBL shall not be liable for the monetary value
of Cell Line loss if it complied with risk mitigation measures to protect the
Cell Line, as reasonably agreed to by the Parties and set forth in the Quality
Agreement. In order to become effective, SBL’s reasonable strategies regarding
Client Material safety stock and sourcing from qualified vendors shall be agreed
to by Client. In the event SBL is not able to utilize any capacity reserved to
Manufacture Product according to an agreed-upon forecast or manufacturing plan
due to Client’s failure to agree to such reasonable strategies, then Client
shall be responsible for the costs of such reserved capacity regardless of
whether it is utilized or not.
 
5.4.2  Data Transfer. Client shall provide SBL with the Specifications of the
Client Materials, including without limitation analytical methods, supplier
information, and other information concerning the stability, storage, and safety
thereof that are available and required for the Manufacturing hereunder, as
further described in the applicable QAG. 


5.4.3  Testing and Evaluation. SBL shall perform testing of the Client Materials
in accordance with the applicable QAG and/or Client’s instruction prior to the
performance of the Manufacturing hereunder, in order to determine whether such
Client Materials meet the Specification described in the applicable QAG (if
applicable). SBL shall inform Client of (a) any damage to the Client Materials
received that is visually obvious (e.g., damaged or punctured containers and
temperature monitoring results outside of predetermined Specifications) within
five (5) Business Days after SBL’s receipt of the Client Materials and (b) any
non-conformance of the Client Materials to Specification either: (i) within
sixty (60) calendar days after SBL’s receipt of the Client Materials or (ii) if
release testing of Client Materials is not to be performed until it is needed
for Manufacture, within sixty (60) calendar days after such release testing is
performed; or (iii) as is otherwise agreed between the Parties. If, prior to
performing any Service on the Client Materials, SBL determines that such Client
Materials are defective or damaged, SBL shall not perform the Service on such
Client Materials and shall follow Client’s written instructions regarding
disposal or return of such Client materials to Client, such disposal or return
to be at Client’s discretion and cost.

 
5.4.4  Storage. SBL shall secure sufficient and suitable cGMP storage facilities
and/or equipment at the Facility that meet the Specifications for storage of
reasonable quantities of Client Materials in light of quantities of Product
anticipated to be Manufactured. SBL shall preserve and protect the Client
Materials from loss and damage while in SBL’s possession, consistent with
reasonable technical and business judgment, the Specifications and any relevant
SOPs or other instructions provided by Client; provided that SBL shall only be
liable for loss and damage after receipt/acceptance by SBL and prior to
Manufacture in cases of SBL Assignable Error or breach of this Section 5.4.4. In
all other cases, Client shall be responsible for the risk of loss of the Client
Materials.
 

5.4.5  Service Fee Related to Client Material. Handling fees relating to the
Client Material will be charged to Client in accordance with Sections 9.1(iii)
and 9.2.3.
 
5.5  Forecasts. For each Commercial Product, the Parties shall determine a
mutually agreeable mechanism for forecasting of each Product, which shall be
detailed in writing and attached to each relevant PSA. For Clinical Product, the
Parties shall agree upon the number and schedule of Batches to be Manufactured
by SBL in the applicable PSA.
 
5.6  Purchase Orders. For each Clinical Product or Commercial Product, Client
shall notify SBL in a binding form and procedure to be agreed upon in the
applicable PSA requesting a specific amount of Product to be Manufactured (a
“Purchase Order”).
 

5.7  Product Purchase Commitment. As further set forth in a PSA, during the Term
the Parties may agree that Client will purchase a minimum quantity of batches of
a certain Product in a given year (a “Product Purchase Commitment”).
 
 
13





5.8  Batch Failure during Manufacture
 

5.8.1  If, during Manufacture of a Batch and prior to SBL’s Batch release, the
Core Team determines that a Batch is Non-Conforming Product (a “Batch Failure”),
SBL shall take Commercially Reasonable Efforts to promptly Manufacture (except
to the extent prohibited by cGMP or applicable QAG) and deliver to Client a
replacement Batch on a date to be mutually agreed by the Parties, which Batch
shall be invoiced and paid for as if it were the failed Batch (i.e., Client
shall only be invoiced for the Batch conforming to the Specifications and
Manufactured in compliance with cGMP, and actually delivered). Client shall be
responsible for the costs and fees of the Raw Materials and Client Materials for
the replacement Batch as if it were the failed Batch (i.e., Client shall only be
invoiced the applicable cost of the Raw Materials and Client Materials actually
used to Manufacture the conforming, cGMP compliant replacement Batch). Client
shall use Commercially Reasonable Efforts to ensure that SBL has adequate Client
Materials to Manufacture such Batches and Client’s failure to provide such
Client Materials shall relieve SBL of its obligations to provide a remedy
pursuant to this Section 5.8. The remedies contained in Section 5.8 of this MSA
shall be the sole and exclusive remedies of Client regarding a Batch Failure and
a Batch Failure shall not constitute a material breach of this MSA or a PSA
unless SBL fails to provide the remedies contained in this Section 5.8.

5.8.2  The Parties shall conduct a root cause analysis (including an analysis of
whether the Batch Failure was the fault of SBL, Client, neither or both) of the
Batch Failure, which shall be done through SBL’s deviation process and which
result will be reviewed and confirmed by the JSC. If either the Core Team does
not agree on the Batch Failure root cause, and the JSC does not agree on the
results of the Core Team’s Batch Failure root cause analysis, the Parties shall
refer review of such root cause analysis to an independent mutually agreed-on
laboratory or firm with international repute, acting as a neutral arbiter, to
conduct a root cause analysis of the Batch Failure. The costs of the independent
laboratory will be borne by the Party responsible for the Batch Failure, as
determined by the independent laboratory, whose written decision shall be
binding on the Parties. If the independent laboratory is paid in advance of a
final written determination, the Parties shall share equally such expense, and
the Party at fault shall reimburse the other Party for its share of any such
expenses paid after there has been a final written determination made by the
independent laboratory. 



5.8.3  The PSA applicable to such Product Batch Failure shall set forth
responsibility among the Parties for the following costs in the event of a Batch
Failure: (1) the SBL Service Fee to Manufacture the failed Batch; (2) SBL’s
costs to procure the Raw Materials used in the failed Batch plus applicable SBL
handling fees associated with such Raw Materials; (3) SBL handling fees
associated with the applicable Client Materials used in the failed Batch; and
(4) Client’s cost to procure the Client Materials (which shall not include Cell
Line) used in the failed Batch which amount is to be calculated based on the
actual replacement value (as opposed to the market value) of such materials as
supported by reasonable documentary evidence by Client.
 

5.8.4  In the event that any of the foregoing procedures results in a Batch
being delivered in a different year than the year in which the original Batch
was ordered for delivery by Client, the Service Fee for such re-Manufactured
Batch shall be the Service Fee in effect in the Year in which such
re-Manufactured Batch is actually delivered by SBL unless the root cause
analysis determined the Batch Failure resulted from SBL Assignable Error, in
which case, the Service Fee in effect at the time of the Purchase Order for the
failed Batch shall apply.
   

5.9  Storage, Packaging and Delivery.
 

5.9.1  Service Deliverables other than Products. Storage, packaging and delivery
of the Service deliverables other than Products Manufactured hereunder shall be
made in accordance with the terms of this MSA, applicable PSA, Project Plan,
applicable QAG and the Applicable Laws.
 

5.9.2  Products.
 

(a) Release by SBL and Acceptance by Client.
 

(i) SBL shall perform all testing in accordance with the Specifications of the
Product and release the Product in accordance with the terms of the applicable
QAG. Upon such release SBL shall deliver to Client a copy of the Manufacturing
Documentation in support of the SBL’s release of the Product for each Batch
(“Batch Related Documents”), including a Certificate of Analysis and Certificate
of Compliance, in accordance with the applicable QAG;
 
 
14

 


(ii) Acceptance of Product. Client will complete the Acceptance Procedure and
determine the acceptability of such Product in accordance with the applicable
QAG and notify SBL of the result within the latter of thirty (30) Business Days
of SBL’s release of Product or Client’s receipt of the Batch Related Documents.
Upon Client’s acceptance, SBL will have no liability for such Product once
entrusted to the carrier (the Parties shall use good-faith efforts to minimize
the time-period between Client’s acceptance and SBL’s delivery to the carrier),
except as set forth in Section 5.9.2(a)(iv) regarding Latent Defects. If Client
does not reject such Product within the thirty (30) Business Day period, the
Product will be deemed to have been accepted by Client and SBL will have no
liability for such Product once entrusted to the carrier (the Parties shall use
good-faith efforts to minimize the time-period between Client’s acceptance and
SBL’s delivery to the carrier), except (A) as set forth in Section 5.9.2(a)(iv)
regarding Latent Defects or (B) due to a breach of SBL’s obligations with regard
to (I) handling or storage or (II) the Specifications insofar as they relate to
packaging and shipping.
 
(iii) Non-Conforming. If, during the Acceptance Procedure, any Product is
determined by Client or SBL as Non-Conforming Product, at the option of Client,
SBL shall take Commercially Reasonable Efforts to promptly Manufacture
replacement Product (except to the extent prohibited by cGMP or applicable QAG)
and deliver to Client the quantity of the Product equivalent to the quantity of
Non-Conforming Product on a date to be mutually agreed by the Parties and such
replacement Batch shall be invoiced and paid for as if it were the original
Non-Conforming Product. If SBL does not confirm the non-conformity, the Parties
shall refer to an independent and mutually agreed-on laboratory or firm with
international repute to test the disputed Product. The costs of the independent
laboratory will be borne by the Party responsible for the Batch Failure, as
determined by the independent laboratory, whose written decision shall be
binding on the Parties. If the independent laboratory is paid in advance of a
final written determination, the Parties shall share equally such expense, and
the Party at fault shall reimburse the other Party for its share of any such
expenses paid after there has been a final written determination made by the
independent laboratory. Section 5.9.2(a) (i) and (ii) shall apply to such
replaced Product mutatis mutandis. Responsibility for the costs of such
Non-Conforming Product shall be as if such Non-Conforming Product is a Batch
Failure and Section 5.8.2 – 5.8.4 shall apply to such Non-Conforming Product
mutatis mutandis. The remedies contained in this Section 5.9.2 shall be the sole
and exclusive remedy of client for Non-Conforming Product.
 
(iv) Latent Defect. At any time after completion of review of the Batch Related
Documents, if Client finds any hidden defects of the Product which could not
have been reasonably discovered through the review of the Batch Related
Documents (“Latent Defect”), Client shall promptly give notice of such claim in
writing to SBL. In such case, if Client proves the Latent Defect is solely due
to SBL Assignable Error, the above Section 5.9.2(a)(iii) and Section 13.1 shall
apply. If no written claim for Latent Defect of the Product is received by SBL
within one (1) month from Client’s discovery of the Latent Defect, the Product
shall be deemed as irrevocably accepted. Notwithstanding anything to the
contrary; such claim for Latent Defect must be made within a time period to be
set forth in the applicable PSA, but in no event after the expiration date of
the Product. For the avoidance of doubt, a Latent Defect is a defect in
existence at the time of completion of the Acceptance Procedure. 

 
 (b) Delivery. Shipping conditions, title transfer to Client and risk of loss
for the Product Manufactured hereunder shall be FCA SBL Facility (INCOTERMS
2010). The Parties further agree as follows:
 

(i) At the time of SBL’s release of the Product and prior to each pick-up by
Client or Client’s designated carrier, SBL shall propose to Client a delivery
schedule of the Product, in order for the Parties to agree on it in advance for
each pick- up. SBL shall schedule Delivery with the carrier selected and paid
for by Client;
 
(ii) SBL shall not deliver the Product until it has been instructed to by Client
in accordance with the applicable QAG. Client shall confirm specific delivery
instructions with SBL prior to SBL release. Upon SBL’s release of Product, SBL
shall store the Manufactured Product as described in Section 5.9.2(c) and Client
shall compensate SBL for storage costs for the Manufactured Product stored with
SBL for more than sixty (60) calendar days following release, as set forth in
the applicable PSA;
 
(iii) SBL shall provide Client with invoice, packing lists, supporting export
documents as specified by Client by separate delivery and shipment documentation
instructions, together with each shipment of the Product (or such other
deliverables); and

 
(iv) In cooperation with Client and subject to the delivery schedule agreed by
the Parties, SBL shall adhere to the first-expire-first-out (FEFO) principle in
shipping all released Product.
 
 
15

 
 

(c) Storage, Packaging and Shipping Container.
 
(i) Pursuant to the terms of this MSA and any applicable PSA, SBL shall store
the Products Manufactured hereunder.
 
(ii) SBL shall store, package, label and prepare shipment according to the
Specifications for the Product Manufactured hereunder, the applicable QAG and
the SOPs, and using storage and/or shipping containers determined in the
applicable PSA.

 
(iii) If Client does not direct SBL to prepare Manufactured Product to be picked
up by Client or Client’s designated carrier with a pick-up date within sixty
calendar (60) days of Client’s receipt of the Batch Related Documents, SBL shall
store the Product at the Warehouse and Client shall pay storage fees to SBL as
set forth in Section 9.1 for the period of storage at the Warehouse in excess of
sixty (60) calendar days from release until the actual delivery date, in
accordance with the applicable PSA.
 
(iv) SBL shall store and handle all Manufactured Product in accordance with
applicable storage and handling Specifications, including all times when SBL and
Client agree that SBL shall store Manufactured Product per Section
5.9.2(c)(iii), but shall have no obligation regarding risk of loss and damage of
Manufactured Product in its possession unless such loss or damage resulted from
SBL’s negligence or willful misconduct.
 
5.10  Supply Interruptions. On a PSA by PSA basis, the Parties will discuss
appropriate steps to alleviate any expected or actual shortfall in Manufactured
Product. The Parties may agree on a PSA by PSA basis, in what events, if any,
such a supply failure could constitute a material breach of this MSA or a PSA.
 
SECTION 6    CHANGES TO THE SPECIFICATIONS, ANALYTICAL, METHODS, MAUNFACTURING
PROCESS, FACILITY OR EQUIPMENT
  

6.1  Approval for Change. SBL shall not make any change to the Manufacturing
Process, the Services, or the Specifications (a “Change”), without the prior
written consent of Client in accordance with the applicable QAG.
 
6.2  Changes Required by cGMP, Regulatory Authorities or Requested by Client.
Except as otherwise expressly set forth to the contrary in the applicable QAG,
in the event that cGMP, a Regulatory Authority, Applicable Law, or any other
regulatory or legal authority requires, or Client requests, a Change, SBL shall
accommodate such requirements or requests, subject to the following:
  
(a) Client shall promptly notify SBL in writing of the required and/or requested
Change(s), and provide information necessary for SBL to evaluate the effect of
such Change(s); provided, however, in the event SBL first learns of a required
Change it shall notify Client thereof in writing, and SBL shall promptly advise
Client as to any (i)  additional equipment required, modifications to the
Facility or equipment, and/or additional equipment and the Facility
qualification and validation requirements; (ii) Manufacturing Process
development, transfer, scale-up, testing, qualification, or validation
requirements; (iii) regulatory requirements pursuant to such Changes; (iv)
changes to the Manufacturing scheduling and/or Product delivery schedule; and
(v) other impacts on the Facility or SBL’s ability to manufacture products
(including the Products) in the Facility, if any, which may result from such
Change(s). The notification and formal approval procedure of such Changes shall
be in accordance with the applicable QAG (i.e., change control procedures) (if
applicable). The Parties shall meet in a timely manner to identify and discuss
such Changes as appropriate;
 

(b) Prior to implementation of any such Change(s), SBL, subject to Section 5.2,
shall provide Client with an estimated plan and budget of the reasonable and
necessary costs that would be incurred by SBL as a result of the implementation
of any such Change(s), including, but not limited to for (i) process and
analytical development; (ii) equipment and/or the Facility modifications,
qualification, validation, maintenance, and decommissioning/disposal; (iii)
process and analytical validation; (iv) document revisions or changes, the
Facility, equipment, and system modifications or changes; (v) additional
stability testing; and (vi) preparing submissions to Regulatory Authorities
(collectively, the “Implementation Plan and Budget”). Following review and
approval by Client of such Implementation Plan and Budget, subject to the Core
Team’s approval and agreement followed by the Parties’ written agreement
pursuant to Section 17.9 (if applicable), SBL shall commence implementation of
such Change(s);
 

(c) During any such implementation, SBL shall provide Client with regular
updates on the progress of implementation. Subject to any timeframe imposed by
Applicable Law, SBL shall exercise Commercially Reasonable Efforts to implement
the Change according to the Implementation Plan and Budget’s target completion
date. SBL shall provide written notice to Client if SBL becomes aware of any
cause which may create delay with the implementation of Changes. Following any
such notice, both Parties shall discuss an amendment of Implementation Plan and
Budget; and
 
 
16




 

(d) Upon the approval of the Implementation Plan and Budget for Change(s), both
Parties shall negotiate in good faith to determine the allocation of the costs
incurred by SBL for the implementation of any such Change(s) between the
Parties, in accordance with the following principles:
(i) the costs for the general Facility Changes required by cGMP, any Regulatory
Authority, or any Applicable Laws related to the maintaining the Manufacturing
Facility by SBL as set forth in Section 7.2, shall be borne by SBL, provided
that where the Change relates exclusively or partially to the Manufacture of
Product in which case the costs shall be borne by Client fully or
proportionally, respectively; (ii) the costs for the Changes other than (i)
above, and requested by Client and required uniquely to the Manufacture of the
Product and beneficial solely to Client shall be borne by Client; and (iii) the
costs for the Changes other than (i) and (ii) above shall be discussed in good
faith by the Parties to achieve equitable allocation of costs.
 

SECTION 7     REGULATORY APPROVALS AND INSPECTIONS
 

7.1  Regulatory Approvals. SBL shall provide reasonable assistance and
cooperation in order for Client to obtain and maintain the Regulatory Approvals.
The direct costs and fees associated with such assistance and cooperation, to
the extent not detailed in the MSA or PSA shall be borne by Client, or as
otherwise mutually agreed between the Parties. As specified in the applicable
PSA, the Parties shall agree on which Regulatory Approvals are to be obtained.
 
7.2  Regulatory Approvals for the Facility. SBL shall obtain and continuously
maintain all approvals, licenses, registrations or authorizations of any
federal, state or local regulatory agency, department, bureau or other
governmental entity (other than the Regulatory Approvals, which will be obtained
or maintained by Client) that are required to Manufacture and ship the Product
at the Facility and perform the Services including, but not limited to, cGMP
Manufacture.
 

7.3  Regulatory Inspections. SBL shall facilitate on-site inspections of the
Facility conducted by Regulatory Authorities. SBL shall notify Client according
to the applicable QAG provisions of any contacts or inquiries by the Regulatory
Authorities, including inspections, Pre-Approval Inspections, sample requests,
and written correspondence and its result, related to the Manufacture of Product
by SBL at the Facility, as further defined in the applicable QAG. Any direct
expenses or costs incurred by SBL for such inspections including Pre-Approval
Inspections at the Facility shall be borne by Client. Unless prohibited by the
pertinent Regulatory Authority, Client shall be entitled to witness any
inspection or audit by a Regulatory Authority of the Facility or Warehouse
related to the Manufacture of Product by SBL at the Facility. Further, Client
shall be entitled to attend, as an observer, any wrap-up meeting between SBL and
a Regulatory Authority related to such an inspection related to the Services or
the Manufacture of Product by SBL at the Facility. SBL shall timely provide
Client with a copy of any Form 483, inspection report or regulatory letter
issued by a Regulatory Authority, and shall provide Client a meaningful
opportunity to review and comment upon any response of SBL thereto. Client’s
comments in such regard shall be considered in good faith and be given due
regard by SBL in formulating any proposed response to a Regulatory Authority.
 
7.4  Regulatory Support. During the Term, SBL will assist Client with all
regulatory matters relating to Services and Manufacture and review the Common
Technical Document pertaining to the Products, as it relates to Chemistry,
Manufacturing and Controls, and make such corrections as are necessary to
accurately reflect the Products, in each case at Client’s request and reasonable
expense; provided, however, SBL shall review and correct such documents as they
relate to SBL activities at no charge to Client (updates will be made with
respect to regulatory filings for which Client has engaged SBL and paid the
associated flat rate fees for support). In addition, SBL will maintain at SBL’s
expense, the relevant Drug Master File, including any updates thereto, and shall
provide a letter authorizing Client to reference SBL’s Drug Master Files on file
with the FDA and other Regulatory Authorities in connection with the pursuit of
Regulatory Approval for the Products.
 
 
17

 
 


SECTION 8      QUALITY COMPLIANCE

 

8.1  Quality Agreement. Both Parties shall adhere to the provisions of the
applicable QAG and the Parties agree that all elements of quality assurance,
quality control and the like shall be governed by the terms and conditions of
the applicable QAG. In the event of a conflict between the MSA and the
applicable QAG, the MSA shall prevail over those of the applicable QAG with the
exception of Product quality-related matters, cGMP and related regulatory
requirements in which case, the terms of the applicable QAG shall prevail.
 
8.2  Responsibility for Recalled Product. For a Commercial Product, either Party
shall notify the other Party as soon as practicably possible if any Commercial
Product is the subject of a threatened or actual recall by a Regulatory
Authority, (a “Recall”) which may be attributable to any Service or Manufacture
by or on behalf of SBL hereunder. Client shall be responsible for conducting all
Recalls and shall make all decisions regarding, and in all events shall have
sole authority for, conducting any recalls, market withdrawals or corrections
with respect to the Product and SBL shall at all times exercise Commercially
Reasonable Efforts to provide its assistance and cooperation to Client in
conducting such Recalls to the extent the Recall arises out of SBL’s Manufacture
of Product. Details regarding the roles and responsibilities of the Parties in
regard to Recalls are set forth in the applicable QAG. If such Recall results
solely from SBL Assignable Error, SBL shall be responsible for direct and
documented out-of-pocket costs associated with such Recall subject to the
limitation of liability sections of the PSA applicable to such Recalled Product
and, subject to written instructions of Client to the contrary, will use its
Commercially Reasonable Efforts to replace the Recalled Products with new
Products, contingent upon the receipt from Client free-of-charge of all Client
Materials required for the Manufacture of the replacement Product. If SBL is
unable to replace the Recalled or returned Products (except where this inability
results from a failure to receive the Client Materials), then SBL shall credit
to Client the price that Client paid to SBL for Manufacturing and Services for
the affected Products. In all other circumstances, Recalls will be made at
Client’s cost and expense. The provisions of this Section 8.2 shall not apply to
any Clinical Product and shall be Client’s sole and exclusive remedy with
respect to a Recall due to the delivery of Non-Conforming Product.
 
For the purpose of this Section, Recall expenses shall not include the value of
the Product that is the subject of such Recall or any loss of reputation or good
will, or lost profits or any other costs or expenses not associated with the
Product that is the subject of the Recall. If SBL and Client cannot agree which
Party is at fault or whether a Recall was reasonably beyond the control of the
Parties, then an independent third party technical expert of international
repute, acceptable to both Parties, shall be designated to make such
determination. The designated technical expert shall not be an employee,
consultant, officer, director or shareholder of, or otherwise associated with,
or have been retained during the prior five (5) years by, or be retained during
the ensuing five (5) years, by SBL, Client or their respective Affiliates. The
technical expert’s determination will be, in the absence of fraud or manifest
error, binding and conclusive upon the Parties. The cost of designating such
technical expert shall be borne by the Party determined at fault, and if neither
Party is determined to be at fault, then the cost of such technical expert shall
be borne by both Parties in equal proportion.

 
8.3  Records & Audit.
 

8.3.1  Audit by Client. Upon Client’s request, but no more than once per year,
SBL shall accept an audit of the Facility and, if necessary in the judgment of
Client, the Warehouse, by Client and allow Client to inspect and audit the
Facility and, if necessary in the judgment of Client, the Warehouse, and
Manufacture of the Product solely to ascertain compliance by SBL with the terms
of this MSA or any applicable PSA; provided, however that in the event Client
uses a designee, SBL must provide prior written consent, which shall not be
unreasonably withheld, conditioned or delayed. SBL shall be reimbursed for its
reasonable costs for audits beyond the audit described in the first sentence of
this Section 8.3.1, except for audits conducted to measure corrective action or
remediation following a finding of deficiency either by Client in a previous
audit or by a Regulatory Authority or as is contemplated by Section 8.3.2(ii).
Client shall not be limited in the number of its audits conducted to measure
corrective action or remediation, and such audits shall not count against the
limit expressed in the first sentence of this Section 8.3.1. SBL will make
Commercially Reasonable Efforts to require vendors or subcontractors to accept
an audit or visit to their facilities by Client upon similar notice as described
in Section 8.3.2 below.
 

8.3.2  Audit Notice. Client shall provide SBL with a written notice at least
three (3) months prior to the initiation of the audit of the Facility and, if
necessary in the judgment of Client, the Warehouse, set forth in Section 8.3.1,
which shall be conducted on a mutually agreeable date and time, and with a
mutually agreed duration, agenda, and number of attendees, which in the case of
Client shall not be limited to less than three (3) without the consent of
Client. Notwithstanding the foregoing, if the audit is required for cause (i)
due to safety reasons or other reasons that necessitates immediate audit of or
visit to the Facility or (ii) due to the SBL Assignable Error, the foregoing
sentence shall not apply and Client may conduct such audit or visit by providing
SBL with a prior notice by email. Access to SBL’s facilities shall be
coordinated with SBL so as to minimize disruption to SBL’s ability to perform
services for its other clients. Client representatives must comply with all of
SBL’s generally applicable cGMP, confidentiality and security procedures and
protocols during such observations, consultations, and inspections. SBL shall at
all times cooperate and provide all the necessary documents reasonably required
by Client during such audit; provided that, to the extent necessary, SBL may
redact or withhold documents to protect the confidential information of its
other clients. Client shall be solely responsible for any costs and liability
caused by Client’s or its representatives’ failure to comply with SBL’s
security, safety or confidentiality procedures.
 
 
18







SECTION 9         CONSIDERATION  AND PAYMENT TERMS

 

9.1  Consideration. In consideration for SBL’s performing the Service and other
obligations undertaken by SBL pursuant to a PSA, Client shall pay SBL amounts as
set forth in the applicable PSA (the “Service Fee”); (ii) a handling surcharge
of a certain percentage or certain amount to be set forth in the applicable PSA
of the costs of Raw Materials paid by SBL (including but not limited to taxes
and customs duties/fees); (iii) a handling surcharge of a certain percentage or
certain amount to be set forth in the applicable PSA related to the Client
Materials (which shall be based on the actual costs of such materials as
supported by reasonable documentary evidence as opposed to the market value
thereof); and (iv) storage fees as set forth in the relevant PSA.
  

9.2  Invoices.
 

9.2.1  Service Fee of the Project Stages and Batches. According to the invoicing
plan set forth in the applicable Project Plan or applicable PSA, or upon SBL’s
release of a Batch of Product, as applicable, SBL shall invoice Client for the
Service Fee set forth in the applicable PSA.
 

9.2.2  Raw Materials. With respect to the Raw Materials, SBL shall submit
invoices to Client for the applicable Raw Materials cost (including any agreed
upon safety stock) as set forth according to Section 9.1 as follows. SBL shall
submit an invoice to Client (i) for the cost of Specialized Raw Materials
procured upon receipt of the invoice from vendors/suppliers; and (ii) for the
cost of Common Raw Materials used by SBL’s completion of such project stage or
upon SBL’s release of a Batch of Product as applicable. Notwithstanding the
foregoing, the Parties shall collaborate in the selection of the vendors of the
Raw Materials. All such vendors shall be approved by Client before supplying SBL
with Raw Materials for Product.

 
9.2.3  Client Materials. With respect to the Client Materials, which shall be
supplied by Client to SBL at no cost during SBL’s performance the Service, SBL
shall submit an invoice to Client in an amount as set forth in Section 9.1 upon
SBL’s completion of such project stage of the Service SBL’s release of a Batch
of Product, as applicable.
 
9.3  Payment.
 
9.3.1   Mode of Payment; Foreign Exchange. All payments to SBL due under the MSA
or any applicable PSA shall be made within thirty (30) Business Days from the
receipt of the SBL’s invoice in USD $ by means of telegraphic transfer to the
account with the bank designated by SBL in the foregoing invoice. For the
purpose of computing payment amounts incurred in a currency other than USD$,
such currency shall be converted into USD$ using the basic exchange rate
published by Bloomberg (or its successor institution) on its website
“http://www.bloomberg.com/markets/currencies” (or any other website that may be
used by Bloomberg or its successor institution for publication of currency
exchange rates) at the opening of business on such invoice date.
  

9.3.2  Taxes. All prices and charges are exclusive of any applicable taxes,
levies, imposts, duties and fees of whatever nature imposed by any law or
regulations in any country in respect of the Services, importation or
exportation of Raw Materials, Client Materials, Batches, and Product, which
shall be paid by Client. For the avoidance of doubt, the foregoing shall not
include any taxes imposed on the income or profit of SBL and any withholding tax
lawfully levied on any payment to be made by Client to SBL, each of which shall
be solely borne by SBL. Client shall pay or reimburse SBL for all customs duties
and taxes in connection with the purchase, sale, importation or exportation of
any Raw Materials, Client Materials, Batches, or Product or the provision of
Services, except to the extent such duties and taxes are recoverable by or
refundable to SBL. SBL agrees to assist Client in claiming exemption under
double taxation or similar agreement or treaty from time to time in force to
obtain a refund of any customs duties, value added taxes, and other taxes
payable by SBL.
 
9.3.3  Price Adjustments. The Service Fees as set forth in the applicable PSA,
shall be adjusted annually, on the last day of January, effective January 1 of
each year during the Term, by the percentage change in the consumer price index
as published by the Bank of Korea for the immediately preceding twelve (12)
months. The relevant date for price adjustment under this Section shall be the
issue date of SBL’s invoice.
 

9.3.4  Default Interest. Any amount that is not paid by a Party to the other
when due under the MSA or any PSA shall bear default interest at the rate of ten
percent (10%) per annum, or such lesser maximum rate allowed by Applicable Law,
from the day following the due date until paid in full. In the event there is an
amount which is invoiced by SBL but not paid by Client for more than six (6)
months after the due date, such event shall be considered a material breach of
the relevant PSA.
 
 
19

 
 
SECTION 10     CONFIDENTIALITY
 

10.1  Confidential Information. “Confidential Information” shall mean any data,
know-how and other information, whether technical or non-technical disclosed by
one Party (hereinafter the “Disclosing Party”) or otherwise became known to the
other Party (hereinafter the “Receiving Party”) hereunder relating to the
subject matter of the MSA, regardless of form or manner of disclosure, i.e.,
whether disclosed in writing, in electronic file or format or in other tangible
manner, or orally, visually or in other intangible manner. If a Party intends to
disclose such information in writing, in electronic file or format or in other
tangible manner, such Party will make reasonable efforts to indicate it is
confidential; and if to disclose orally, visually or in other intangible manner,
such Party will make reasonable efforts to reduce it in summary form in writing
or in electronic file or format, identified as confidential and delivered to the
other Party within thirty (30) days after such oral or visual disclosure;
provided, however, in each case, a failure to do so shall not constitute a
breach of this term nor shall deny, negate or destroy the confidential nature
thereof, and no such failure shall serve as conclusive evidence that the
disclosed information shall not be considered Confidential Information by and
between the Parties. Furthermore, the existence and terms of the MSA shall be
deemed to be the Confidential Information of both Parties and any information,
data or results disclosed by SBL to Client relating to the Product, the Services
or Manufacture under this MSA or any PSA, as well as the Manufacturing Process,
the Project Plan and the Specifications shall be the Confidential Information of
Client, unless otherwise specifically identified as SBL Confidential Information
by the terms of this Agreement. The Parties acknowledge and agree that the
Manufacturing Process and the Project Plan may contain a mixture of both Party’s
Background IP, ownership of which shall not be affected by this MSA.
  
Notwithstanding the foregoing, Confidential Information shall not include the
information, which as evidenced by written records:
 
(a)  was at the time of disclosure by the Disclosing Party hereunder publicly
known or available;
 
(b)  after disclosure by the Disclosing Party hereunder, became publicly known
or available by publication or otherwise, other than by an authorized act or
omission by the Receiving Party;
 
(c)  was in the possession of the Receiving Party without confidentiality
restriction at the time of the disclosure by the Disclosing Party hereunder;
 
(d)  was lawfully received from any third party having the lawful right to make
such disclosure, without obligation of confidentiality; or
 
(e)  was independently developed by the Receiving Party’s directors, officers or
employees without reference to the Confidential Information, as demonstrated by
records created contemporaneously with such development.
 

10.2  Confidentiality. The Receiving Party recognizes the proprietary and
confidential nature of the Disclosing Party’s Confidential Information and
agrees that no right, title, ownership, license, or interest of any character in
the Disclosing Party’s Confidential Information other than as specifically
granted herein, is conveyed or transferred to the Receiving Party. Both Parties
further agree to maintain the Disclosing Party’s Confidential Information in
confidence and not to disclose or divulge the Disclosing Party’s Confidential
Information, in whole or in part, to any third party, and not use the Disclosing
Party’s Confidential Information for any purpose other than pursuing the MSA.
Each Party shall guard such Confidential Information using the same degree of
care as it normally uses to guard its own confidential or proprietary
information of like importance, but in any event no less than reasonable care.
The Receiving Party shall limit disclosure of the Disclosing Party’s
Confidential Information to its and those of its Affiliates’ directors,
officers, employees, consultants and agents (“Representatives”) who have a need
to know the Disclosing Party’s Confidential Information for performance of the
Service and implementation of the MSA, provided that, the Receiving Party shall
undertake procedures to ensure that each of its Representatives to whom the
Disclosing Party’s Confidential Information is disclosed understands (i) the
confidential nature of the Disclosing Party’s Confidential Information and (ii)
that he or she is under an obligation similar to those contained herein to hold
the Disclosing Party’s Confidential Information disclosed strictly confidential.
 
10.3  Authorized Disclosures. Disclosure is permitted in the event that (a) the
Disclosing Party’s Confidential Information is reasonably required to obtain or
maintain any Regulatory Approvals for the Products in any or all jurisdictions
or (b) the Disclosing Party needs to disclose such Confidential Information to
comply with Applicable Law; provided that such Receiving Party shall exercise
its Commercially Reasonable Efforts to limit disclosure of the Disclosing
Party’s Confidential Information to that which is necessary for compliance and
to otherwise maintain the confidentiality of the Confidential Information.

 
10.4  Survival of confidential obligations. The confidential obligations of the
Receiving Party shall survive for a period of five (5) years from the expiration
or termination of this MSA.
 
10.5  Return of the Confidential Information. All written, printed or other
tangible Confidential Information of the Disclosing Party disclosed under the
MSA, and all copies thereof shall be returned to the Disclosing Party (or
destroyed at the Disclosing Party’s request) by the Receiving Party within
thirty (30) business days from the written request by the Disclosing Party. All
Confidential Information disclosed electronically shall be completely deleted
and destroyed by the Receiving Party within thirty (30) business days from the
written request by the Disclosing Party. Notwithstanding the foregoing, (i)
digital backup files automatically generated by the Receiving Party’s customary
electronic data processing system may be retained and properly stored as
confidential files for the sole purpose of backup and will be deleted in
accordance with the Receiving Party’s retention policy, and (ii) a single copy
of the Confidential Information may be retained in the secured files of the
Receiving Party for the sole purpose of determining the scope of obligations
incurred by it under the MSA provided that the Receiving Party shall keep such
Confidential Information in confidence and will use the Confidential Information
solely to comply with the terms of the MSA as well as the applicable law, rule
and regulation.
 
 
20

 
 
SECTION 11      OWNERSHIP OF MATERIALS AND INTELLECTUAL PROPERTY
 

11.1  Reference Standard, Client Technology, Client Materials, Cell Line, and
Product. SBL hereby understands and agrees that all rights to, titles of and
interests in the Reference Standards, Client Technology, Client Materials, Cell
Line, Product, the Manufacturing Process and any work in process or semi
processed goods thereof belong to Client, unless otherwise provided herein.
 

11.2  Background Intellectual Property. It is acknowledged that each Party
possesses Background IP. Any Intellectual Property relating to the Reference
Standards, Client Technology, Client Materials and Cell Line owned and/or
controlled by Client as of the date of provision of such Reference Standards,
Client Technology, Client Materials and Cell Line by Client to SBL pursuant to
Section 5.1, shall be deemed to be included in the Background IP of Client.
Client hereby grants SBL a royalty-free, non-transferable, revocable and
non-sublicensable and fully-paid-up right and license to use such Intellectual
Property relating to such Reference Standards, Client Technology, Client
Materials, Cell Line, during the Term for the sole purposes of Manufacturing of
the Product or Services in accordance with the MSA.
 

11.3  Inventions. Any Intellectual Property arising out of or resulting from the
Service under the MSA, including but not limited to those contained in the
Manufacturing Documentation, shall be hereinafter collectively called an
“Invention”.
 
11.3.1 Client Invention. Any Invention that is conceived and first reduced to
practice solely by one or more employees or officers of SBL (or its third party
consultant or subcontractor) and does not constitute an SBL Invention shall be a
“Client Invention”. SBL shall notify Client of such Client Invention(s) to
Client immediately after SBL, the Project Management Team Leader, respective
project personnel, SBL employees or officers or other applicable third parties
working for SBL hereunder makes, conceives or reduces to practice such Client
Invention, and shall take all necessary measures so that Client would have the
sole and exclusive ownership of any and all Client Invention. Client may use any
Client Invention for any purpose, including filing patent application and SBL
shall provide reasonable cooperation to Client at the expense of Client (as to
all reasonable out-of-pocket expenses incurred by SBL that are supported by
adequate documentation). In the event that SBL wishes to use the Client
Invention for purposes outside the scope of the MSA, Client hereby grants SBL a
worldwide, irrevocable, royalty-free and fully-paid- up license to use such
Client Invention. This Section 11.3 shall survive the expiration or earlier
termination and continue in effect as long as the intellectual property right to
such Client Invention is legally valid.

 
11.3.2 SBL Invention. Any Invention that is conceived and first reduced to
practice solely by one or more employees or officers of SBL (or its third party
consultant or subcontractor) and which is not derived from, or arises out of
Client Background IP or Client’s Confidential Information or any other
proprietary right of Client or its third party vendors, contractors, or other
partners or clients under or in connection with the MSA, shall be the property
of SBL (“SBL Invention”), and shall not be deemed to be Client Invention or
Joint Invention for the purposes of the MSA. No Background IP of SBL and the SBL
Invention shall be incorporated into the Product or Manufacturing Process
without the joint review and approval of both Parties and the terms of a license
to use such Background IP or SBL Invention shall be agreed upon prior to such
incorporation.

11.3.3  Client-SBL Joint Invention. Any Invention that is conceived and first
reduced to practice jointly by one or more employees, or officers of SBL (or its
third party consultant or subcontractor) or their respective Affiliates, on the
one hand and one or more employees, officers, agents or contractors of Client
(or its Affiliates) on the other hand and which is not derived from, or arises
out of either Party’s Background IP or Confidential Information or any other
proprietary right of a Party or its third party vendors, contractors, or other
partners or clients under or in connection with the MSA, shall be jointly owned
by Client and SBL (a “Joint Invention”), and shall not be a Client Invention or
SBL Invention for the purposes of the MSA. Subject to the terms and conditions
of the MSA, any such Joint Invention may be exploited by SBL or Client without
compensation and liability of other obligation (including accounting
obligations) to the other Party, and each Party has a non-exclusive,
royalty-free, worldwide license, with the right to sublicense, under its
interest in such Joint Inventions and any Intellectual Property rights
(including patents) covering the same, for any purpose; provided that in the
event of sublicense, each Party shall make written notice to the other Party of
the fact. This license shall continue for the life of the applicable right. 

 
 
21

 
 
SECTION 12        WARRANTIES
 

12.1  The Parties General Warranties. Each Party warrants and represents that:
(i) it has the corporate power and authority to enter into this MSA and has
taken all necessary action on its part required to authorize the execution,
delivery and performance of this Agreement; (ii) it is aware of no legal,
contractual or other restriction, limitation or condition that might adversely
affect its ability to enter into this MSA and perform its obligations hereunder;
(iii) it is duly organized, validly existing and in good standing under the laws
of the jurisdiction in which it is incorporated; (iv) this MSA (a) has been duly
executed and delivered by a duly authorized representative of it, and (b) is the
legal, valid and binding obligation of it, enforceable against it in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to or affecting creditors’ rights generally; and
(v) the execution, delivery and performance of this Agreement by it does not and
will not (a) violate any Applicable Laws applicable to it, or (b) violate or
conflict with any provision of its Articles of Incorporation or By-laws or other
organizational documents.


12.2  Client’s Warranties. Client represents, warrants and covenants to SBL that
as of the Effective Date of the MSA and during the Term: (a) Client will comply
with all Applicable Laws, and that it will keep SBL informed of any information
known to Client which would affect SBL’s provision of the Service hereunder and
(c) to the best of its knowledge, SBL’s use of the Client Materials,
Manufacturing Process, and Client Technology for the purpose of the Service and
to the extent as set forth in the MSA will not infringe any third party’s
Intellectual Property rights.
 
12.3  SBL’s Warranties. SBL represents, warrants and covenants that:
 

12.3.1  As of the Effective Date and during the Term, (i) SBL is the lawful
owner, lessee, operator, or licensee of the Facility, equipment, machinery, as
well as permissions required, to enable SBL to perform its obligations under
this MSA, and (ii) to the best of SBL’s knowledge none of the SBL Inventions or
SBL Background IP infringes any third party Intellectual Property Right.
 

12.3.2  All Product Batches, at the time of delivery to Client’s designated
carrier, shall (a) conform to the Specifications (except for Pilot Batches and
Engineering Batches unless otherwise agreed); (b) be Manufactured, packaged,
handled and stored in compliance with the requirements of cGMPs (except for
Pilot Batches and Engineering Batches unless otherwise agreed) and all
Applicable Laws; (c) comply with the Standard Operating Procedures; (d) be
Manufactured in compliance with the Quality Agreement; and (e) be transferred
free and clear of any liens, claims or encumbrances of any kind.
 
12.3.3  (i) SBL is not nor has it ever been, and (ii) SBL has not used, and will
not use, the services of any person excluded, debarred, suspended (or subject to
exclusion, debarment or suspension) under 21 U.S.C. §335(a) or (b) or otherwise
disqualified by Applicable Law, including, the FDA Debarment List
(http://www.fda.gov/ora/compliance_ref/debar/default.htm), as amended or
replaced from time to time, in connection with any of the Services or
Manufacturing performed under this MSA or any PSA. SBL agrees to notify Client
promptly in the event of any violation of SBL’s obligations under this Section.
This certification applies to SBL and its respective officers, agents, and
employees as well as subcontractors performing on behalf of SBL under this
Agreement.
 
12.4  No Other Warranties. THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
SECTION ARE EXPRESSLY IN LIEU OF AND EXCLUDE, AND THE PARTIES HEREBY EXPRESSLY
DISCLAIM AND NEGATE, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAWS, ALL
OTHER REPRESENTATIONS AND WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED (ARISING BY
OPERATION OF LAW OR OTHERWISE), INCLUDING IMPLIED WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE, EVEN IF THAT PURPOSE IS KNOWN.
 
 
22




 
SECTION 13        INDEMNIFICATION
 

13.1  Indemnification by SBL. SBL shall indemnify and hold harmless Client, its
Affiliates, and their respective officers, directors, employees or agents from
and against any Damages arising or resulting from any third party (which shall
exclude Client Affiliates) claims to the extent such Damages are relating to,
arising out of, in connection with, or resulting from claims, demands, or
actions based upon (i) gross negligence or willful misconduct; (ii) breach of
the MSA or any PSA; (iii) violation of Applicable Law, in the case of clauses
(i) through (iii) of or by SBL or its officers, directors, employees or agents,
including any subcontractor or vendor used in the Manufacture of Product, or
(iv) any claim that SBL’s use of SBL Background IP infringes any third party’s
Intellectual Property rights, except to the extent that such Damages are caused
by the causes as set forth in Section 13.2 for which Client is obliged to
indemnify.
 
13.2  Indemnification by Client. Client shall indemnify and hold harmless SBL,
its Affiliates, and their respective officers, directors, employees or agents
from and against any Damages arising or resulting from any third party (which
shall exclude SBL Affiliates) claims to the extent such Damages are relating to,
arising out of, in connection with, or resulting from claims, demands or actions
based upon (i) gross negligence or willful misconduct, (ii) any claim that SBL’s
use of the Client Materials, Manufacturing Process, and Client Technology for
the purpose of the Services and solely to the extent as set forth in the MSA
infringes any third party’s Intellectual Property rights, (iii) breach of the
MSA or any PSA, or (iv) violation of Applicable Law, in each case except to the
extent that such Damages are caused by the causes as set forth in Section 13.1
for which SBL is obliged to indemnify and in the case of clauses (i), (iii), and
(iv) of or by Client or its officers, directors, employees, or agents.
 
13.3  Indemnification Procedure. The foregoing indemnification by SBL or Client
shall be conditioned, if and to the extent Damages are based on or related to a
third party claim, upon a Party who intends to claim indemnification under
Sections 13.1 and 13.2 (the “Indemnified Party”) (i) providing written notice to
the other Party (“Indemnifying Party”) within twenty (20) calendar days after
the Indemnified Party have been given written notice of such third party claim,
provided that absence or delay of such prior written notice will not relieve the
Indemnifying Party of its obligation to indemnify except to the extent such
absence or delay materially prejudices the Indemnifying Party’s ability to
defend the third party claim; (ii) permitting the Indemnifying Party, upon
timely notice by the Indemnified Party, the opportunity to assume full
responsibility (at the Indemnifying Party’s cost and expense) for the
investigation and defense of any such claim with counsel reasonably satisfactory
to the Indemnified Party, provided, however, the Indemnifying Party shall keep
the Indemnified Party informed as to the progress of the defense of any claim
and that the Indemnified Party shall cooperate in such defense and shall make
available all records, materials and witness reasonably requested by the
Indemnifying Party in connection therewith; and (iii) not settling or
compromising any such claim without the Indemnifying Party’s prior written
consent, with such consent not to be unreasonably denied, withheld or
conditioned. Furthermore, the Indemnifying Party shall not settle or compromise
any such claim without the Indemnified Party’s prior written consent; provided,
however, no such consent shall be required if such settlement or compromise
involves only the payment of money, does not require a finding or admission of
fault or guild on the party of the Indemnified Party, and provides for a general
release of the Indemnified Party.
 
SECTION 14       DISCLAIMER OF CONSEQUENTIAL DAMAGES: LIMITATION OF LIABILITY

  

14.1  Disclaimer of Consequential Damages. EXCEPT FOR DAMAGES BASED ON OR
RELATED TO A THIRD PARTY CLAIM ARISING UNDER SECTIONS 13.1 AND 13.2, OR BASED ON
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, NEITHER PARTY WILL BE LIABLE UNDER THIS
AGREEMENT FOR ANY SPECIAL, PUNITIVE, CONSEQUENTIAL, INCIDENTAL OR OTHER INDIRECT
DAMAGES OF ANY TYPE OR NATURE, WHETHER BASED IN CONTRACT, TORT, STRICT
LIABILITY, NEGLIGENCE OR OTHERWISE, INCLUDING LOSS OF PROFITS OR REVENUES.
 

14.2  Limitation of Liability. Specific caps on Damages shall be set forth in
the applicable PSA.
 
 
23

 
 

SECTION 15     TERM AND TERMINATION OF AGREEMENT
 

15.1  Term. This MSA will become effective as of the Effective Date and will be
in effect for as long as a PSA is in effect (the “Term”). Each PSA will have its
own initial term as stated therein. Each PSA for clinical supply shall
automatically renew for successive terms of one (1) year each or upon execution
of a PSA for commercial supply, whichever is earlier, and each PSA for
commercial supply, including supply of stocking inventories in advance of
Regulatory Approval, shall automatically renew for successive terms of three (3)
years each, unless a Party gives written notice to the other Party of its
intention to not renew a PSA for clinical supply ninety (90) days prior to the
end of the then current PSA term, or a Party gives written notice to the other
Party of its intention to not renew a PSA for commercial supply thirty-six (36)
months prior to the end of the then current PSA term.
 
15.2  Termination. This MSA or a PSA may be earlier terminated as set forth in
this Section 15.2.
 

15.2.1  Material Breach. A Party may terminate any PSA for a material breach by
the other Party; provided, however, that the non-breaching Party shall give the
breaching Party written notice of such breach and if the breaching Party fails
to commence Commercially Reasonable Efforts to cure that breach within twenty
(20) Business Days after receipt of such written notice, then the non-breaching
Party may terminate this Agreement on twenty (20) Business Days’ written notice
after expiration of such twenty (20) Business Day period. This MSA shall
terminate if all effective PSAs are terminated.
 
15.2.2  Insolvency. This MSA may be terminated by either Party upon written
notice at any time during the MSA if the other Party: (a) files in any court
pursuant to any statute a petition in bankruptcy or insolvency or for
reorganization or for an arrangement or for the appointment of a receiver or
trustee of such Party, or of its assets; (b) proposes a written agreement of
composition for extension of its debts; (c) is served with an involuntary
petition against it, filed in any insolvency proceeding which is admitted in the
court; or (d) makes an assignment for the benefit of its creditors. The Party
affected shall immediately notify the other Party in writing of the occurrence
of any of the foregoing events.
 
15.2.3  Force Majeure. Either Party may terminate a PSA in accordance with
Section 17.3 in the event a Party is unable to perform its obligations pursuant
to a PSA due to a Force Majeure Event. 

 
 15.2.4  Import Failure. Client shall be entitled to terminate a PSA upon twenty
(20) Business Days’ notice to SBL, if, despite the efforts of SBL pursuant to
Section 5.4.1, Client Material destined for use in connection with the Services
have been prohibited from entry into the Republic of South Korea by the Korean
Custom Service. Such termination right shall only exist if such Client Materials
have been denied entry and shall not be implicated by mere delays in the
importation process. If such termination relates to efforts to import into the
Republic of Korea Client Materials for the initial Batch of a Product under a
PSA, the applicable PSA shall be deemed to be void ab initio without further
cost or expense to either Party; provided, however, the Party’s thereafter shall
reasonably cooperate with regard to disposition of such Client Materials at the
cost of Client.

 
15.2.5  Other Specified Events. The Parties may additionally terminate a PSA as
set forth in the applicable PSA. 

 
15.3  Effect of Expiration or Termination.
 
15.3.1  Payment of Amounts Due. Expiration or termination of the MSA or PSA for
any reason shall not exempt any Party from paying to any other Party any amounts
owing to such Party at the time of such expiration or termination; provided,
however, with respect to a termination deemed to be ab initio, and up-front fee
paid to SBL shall not be deemed earned and shall be returned to Client.
 

15.3.2  Decommissioning. Upon expiration or termination of a PSA for any reason,
SBL shall cease and refrain from the Services described in any applicable PSA
(including the Manufacturing and supplying the Product) for Client unless
otherwise provided in the following Sections 15.3.2(a) to 15.3.2(d), and both
Parties shall pursue decommissioning activities as set forth hereunder. 

 
(a) Fully Manufactured Product.
 
(i) If Client terminates a PSA pursuant to Section 15.2.1, 15.2.2, 15.2.3,
15.2.4 or 15.2.5, upon Client’s election, SBL shall (i) deliver already fully
Manufactured Product to Client in accordance with the terms and conditions of
the MSA and applicable PSA or (ii) destroy such Product. If Client elected (i)
above, Client shall pay the Service Fees and any related costs or fees for the
Service relating to such Product in accordance with the terms and conditions of
the MSA and applicable PSA, and if Client elected (ii) above, SBL shall bear the
costs and expenses for such destruction, except in the case of Section 15.2.4 or
Section 15.2.5 for which destruction Client shall pay the cost.
 

(ii) If SBL terminates a PSA pursuant to Section 15.2.1, 15.2.2, 15.2.3, or
15.2.5, upon SBL’s election, SBL may (i) deliver the fully Manufactured Product
to Client in accordance with the terms and conditions of the MSA and applicable
PSA (including the current Firm Period period or Binding Year in the PSA) or
(ii) destroy such Product. If SBL elected (i) above, Client shall pay the
Service Fee and any related costs or fees for the Service relating to such
Product in accordance with the terms and conditions of the MSA and applicable
PSA, and if SBL elected (ii) above, Client shall bear the costs and expenses for
such destruction and the costs incurred by SBL for the Service; provided,
however, such costs and expenses to be borne by Client shall in no event exceed
the Service Fee for the Service relating to such Product.
 

(iii) If a PSA is naturally expired pursuant to Section 15.1, the provisions of
(ii) above shall apply
 
 
24

 
  

(b) Client Materials being used for the Service (Product in Process).
 
(i) If Client terminates a PSA pursuant to Section 15.2.1, 15.2.2, 15.2.3,
15.2.4, or 15.2.5, upon Client’s election, SBL shall (i) continue to use the
Client Materials being used for the Manufacturing hereunder (the Product in
process) and deliver the fully Manufactured Product to Client in accordance with
the terms and conditions of the MSA and applicable PSA, or (ii) deliver to
Client or destroy such Product in process. If Client elected (i) above, Client
shall pay the Service Fee and any related costs or fees for the Service relating
to the fully Manufactured Product in accordance with the terms and conditions of
the MSA and applicable PSA, and if Client elected (ii) above, SBL shall bear the
costs and expenses for such activities except in the case of Section 15.2.4 or
Section 15.2.5 for which destruction Client shall pay the cost.
 

(ii) If SBL terminates a PSA pursuant to Section 15.2.1, 15.2.2, 15.2.3, or
15.2.5, upon SBL’s election, SBL may (i) continue to use the Client Materials
being used for the Manufacturing hereunder (the Product in process) and deliver
the fully Manufactured Product to Client in accordance with the terms and
conditions of the MSA and applicable PSA, or (ii) destroy such Product in
process. If SBL elected (i) above, Client shall pay the Service Fee and any
related costs or fees for the Service relating to the fully Manufactured Product
in accordance with the terms and conditions of the MSA, and if SBL elected (ii)
above, Client shall bear the costs and expenses for such activities.
 

(iii) If a PSA is naturally expired pursuant to Section 15.1, the provisions of
(ii) above shall apply.
 
  (c) Client Materials, Cell Line, and Reference Standards. Upon expiration or
termination of a PSA, upon Client’s election, SBL shall deliver to Client and/or
destroy all remaining Client Materials (subject to Sections 15.3.2(a) and
15.3.2(b)), all remaining Cell Line vials, Reference Standards and other
materials required for Manufacturing.

 
The costs and expenses for such activities shall be borne by the Parties as
follows:
 

(i) If Client terminates the PSA pursuant to Section 15.2.1, 15.2.2 or 15.2.3,
SBL shall deliver or dispose at no additional cost to Client and SBL shall bear
such costs and expenses for such activities;
  

(ii) If SBL terminates the PSA pursuant to Section 15.2.1, 15.2.2, 15.2.3, or
15.2.5, or Client terminates the PSA pursuant to Section 15.2.4 or 15.2.5,
Client shall bear such costs and expenses for such activities;
   

(iii) If a PSA is naturally expired pursuant to Section 15.1, the provisions of
(ii) above shall reply.
 

(d) Raw Materials.
 

(i) If Client terminates a PSA pursuant to Section 15.2.1, 15.2.2 or 15.2.3 and
if Client so elects, SBL shall deliver the remaining Raw Materials to Client for
Client’s payment of SBL’s cost to procure such Raw Materials, or dispose of them
at Client’s election. SBL shall bear the costs and expenses for the delivery of
the Raw Materials.
 
(ii) If SBL terminates a PSA pursuant to Section 15.2.1, 15.2.2, 15.2.3 or
15.2.5, or Client terminates a PSA pursuant to Section 15.2.4 or 15.4.5, SBL may
deliver the remaining Raw Materials to Client or dispose of them at SBL’s
election. If so delivered, Client shall pay SBL’s cost to procure such Raw
Materials to SBL and bear the costs and expenses for the delivery of such Raw
Materials by SBL.
 
(iii) If a PSA is naturally expired pursuant to Section 15.1, the provisions of
(ii) above shall apply.
 
 
25

 
 
(e) Outstanding Obligations Regarding Purchase of Product.
 
(i) If Client terminates a PSA pursuant to Section 15.2.1 or 15.2.2 Client shall
be released from any outstanding binding obligations to purchase Product as of
the date of notice of termination including but not limited to pursuant to a
Firm Period, binding forecast, purchase order, minimum purchase commitment, or
otherwise; provided, however, that Client shall purchase Product Manufactured
prior to such date of notice, pursuant to the terms of this MSA and PSA.
 
(ii) If SBL terminates a PSA pursuant to Section 15.2.1 or 15.2.2, outstanding
binding obligations to purchase Product as of the date of notice of termination
shall survive termination of such PSA, including but not limited to pursuant to
a Firm Period, binding forecast, purchase order, minimum purchase commitment, or
otherwise.
 
(iii)  For all other cases of termination of a PSA, subsection (ii) shall apply.
 
(f)  Survival. Any termination or expiration of this MSA shall not affect any
outstanding obligations due hereunder prior to such termination or expiration,
nor shall it prejudice any other remedies that the parties may have under this
MSA. For greater certainty, except as otherwise expressly provided, termination
or expiration of this MSA, irrespective of the cause, shall not affect any
rights or obligations which, from the context thereof, are intended to survive
termination or expiration of this MSA, including but not limited to Sections 1,
8, 9, 10, 11, 12, 13, 14, 15, 16 and 17.2.
 
15.3.3  Outbound Transfer. Upon any termination of a PSA or in connection with
its expiration, Client shall be entitled to give notice to SBL of a
Manufacturing Process Transfer, which shall commence the preparation and
effectuation of a Manufacturing Process Transfer Plan for the Product identified
therein. In addition, Client shall be entitled to give notice to SBL of a
Manufacturing Process Transfer and commence the preparation and effectuation of
a Manufacturing Process Transfer Plan in the absence of a termination or
expiration of a PSA in order to establish second source Manufacturing. Client
shall pay SBL’s reasonable costs of assistance related to effectuation of the
Manufacturing Process Transfer Plan.
 
SECTION 16      ARBITRATION
 
16.1  Informal Discussions. Except as otherwise provided herein, in the event of
any controversy or claim arising out of or relating to this MSA, or the rights
or obligations of the Parties hereunder, the Parties shall first try to settle
their differences amicably between themselves through the Core Team and then the
JSC. Thereafter, either Party may initiate informal dispute resolution on the
executive level by sending written notice of the dispute to the other Party, and
within thirty (30) days after such notice appropriate executives of the Parties
shall meet for attempted resolution by good faith negotiations. If such
representatives are unable to resolve such disputed matter within such thirty
(30) day period, either Party may refer the matter by written notice to the
Chief Executive Officer of the other Party, or his/her designee, and the Chief
Executive Officer of such Party, for discussion and resolution. If such
individuals or their designees are unable to resolve such dispute within thirty
(30) days of such written notice, and such dispute relates to a claimed breach
of this MSA, a PSA or a QAG, either Party may initiate binding arbitration
proceedings in accordance with the provisions of this Article 16. For the
avoidance of doubt, no claim other than a claim of a breach of this Agreement
shall be subject to arbitration.
 

16.2  Arbitration. If the Parties do not fully settle a claimed breach of this
MSA, a PSA or a QAG pursuant to Section 16.1, and a Party wishes to pursue the
matter, each such claim shall be finally resolved by binding arbitration in
accordance with the Commercial Arbitration Rules of the International Chamber of
Commerce (“ICC”), and judgment on the arbitration award may be entered in any
court having jurisdiction thereof to enforce the arbitration award. The
arbitration shall be conducted by a panel of three neutral persons experienced
in the pharmaceutical business, and within thirty (30) days after initiation of
arbitration, each Party shall select one person to act as arbitrator and the two
Party-selected arbitrators shall select a third arbitrator within thirty (30)
days of their appointment. If the arbitrators selected by the Parties are unable
or fail to agree upon the third arbitrator, the third arbitrator shall be
appointed by the ICC. The place of arbitration shall be New York, New York,
United States and all proceedings and communications shall be in English. Either
Party may apply to the arbitrators for interim injunctive relief until the
arbitration award is rendered or the controversy is otherwise resolved. Either
Party also may, without waiving any remedy under this Agreement, seek from any
court having jurisdiction any injunctive or provisional relief necessary to
protect the rights or property of that Party pending the arbitration award. The
arbitrators shall have no authority to award punitive or any other type of
damages not measured by a Party’s direct compensatory damages, and in all cases,
any decision or determination by the arbitrators shall comply with Article 14,
as applicable. The Parties agree that, in the event of a good faith dispute over
the nature or quality of performance under this Agreement, neither Party may
terminate this Agreement until final resolution of the dispute through
arbitration or other judicial determination. The Parties further agree that any
payments made pursuant to this Agreement pending resolution of the dispute shall
be refunded if an arbitrator or court determines that such payments are not due.


 
26






16.3  Costs and Fees. Each Party shall bear its own attorneys’ fees, costs, and
disbursements arising out of the arbitration, and shall pay an equal share of
the fees and costs of the arbitrators. Absent the filing of an application to
correct or vacate the arbitration award as permitted by Applicable Law, each
Party shall fully perform and satisfy the arbitration award within fifteen (15)
days after the service of the award on such Party.
 
SECTION 17      MISCELLANEOUS
 

17.1  Notices. Any notice required or permitted under the MSA shall be in
writing with duly authorized signature and made to the following addresses or
facsimile numbers:
 
If to Client:
 
TG Therapeutics, Inc.
2 Gansevoort St., 9th Floor
New York, NY 10014
Attention: Senior Vice President Operations
Facsimile:
 

If to SBL:

Samsung BioLogics Co., Ltd.
300, Songdo bio-daero, Yeonsu-gu
Incheon 21987, South Korea
Attention: Head of Corporate Business Operations
Facsimile: +82-32-455-3242
 

With copy to: SBL Legal & Compliance Department
 
Either Party may change its designated address and facsimile number by notice to
the other Party in the manner provided in this Section 17.1.
 

Any notice shall be deemed to have been delivered on the date of delivery of
delivered personally, or on the next day of sending if sent by facsimile, or on
the fifth day of posting if sent by registered or certified mail with return
receipt requested and postage prepaid. 


17.2  Governing Law. This MSA shall be construed and interpreted in accordance
with the laws of State of New York, United States and all rights and remedies
shall be governed by such laws without regard to principles of conflicts of law.
The United Nations Convention on Contracts for the International Sale of Goods
shall not apply to the transactions contemplated by the MSA.
 

17.3  Effect of Force Majeure Event. Neither Party (the “Affected Party”) shall
be liable to the other Party (the “Non-Affected Party”) for failure or delay to
perform its obligation under the MSA or any applicable PSA when such failure or
delay is due to riots, storms, fires, explosions, floods, earthquakes, war,
embargoes, blockades, insurrections, terrorism, an act of God or any other cause
similar thereto which is beyond the control of the Affected Party including
those affected upstream suppliers (“Force Majeure Event”).
 

Each Party agrees to give the other Party prompt written notice of the
occurrence of any Force Majeure Event, the nature thereof, and the extent to
which the affected Party will be unable fully to perform its obligations under
the MSA. If a condition constituting Force Majeure Event as defined herein
exists for more than one hundred eighty (180) consecutive days, or it is
reasonably foreseeable that such Force Majeure Event will persist for more than
one hundred eighty (180) days consecutive days, the Parties shall endeavor in
good faith to negotiate a mutually satisfactory solution to the problem, if
practicable, including use of a third party to fulfill the obligations hereunder
of the party invoking Force Majeure Event, at the expense of the party invoking
Force Majeure Event. If after good faith efforts to negotiate a mutually
satisfactory solution for at least sixty (60) days the Parties have failed to
reach agreement, the Non-Affected Party shall have the right to terminate this
MSA upon thirty (30) days’ written failure.
 
17.4  Assignment. Neither Party shall assign, in whole or in part, the MSA
without the prior written consent of the other Party, such approval not to be
unreasonably withheld, conditioned or delayed. Notwithstanding the above, Client
may, without such consent, assign the MSA to (i) its Affiliate or (ii) any
purchaser of Client’s rights relating to the Product or all or substantially all
of the assets of Client, or of all of its capital stock, or to any successor
corporation or entity resulting from any merger or consolidation of such Party
with or into such corporation or entity. Notwithstanding the above, SBL may,
without such consent, assign the MSA to (i) its Affiliate or (ii) any purchaser
of substantially all of the assets of SBL, or of all of its capital stock, or to
any successor corporation or entity resulting from any merger or consolidation
of such Party with or into such corporation or entity.
 
 
27






17.5  No Grant of License. Nothing in the MSA shall affect, or grant any right
to, patents, know-how or other intellectual property owned by either Party prior
to the commencement of the MSA unless otherwise expressly provided in the MSA.
 
17.6  No Right to Use Names. Except as expressly provided herein, no right,
expressed or implied, is granted by the MSA to use in any manner the name of
either of the Parties or any other trade name, symbol, logo or trademark of the
other Party in connection with the performance of the MSA, without the prior
written consent of the other Party.
 

17.7  Independent Contractors. The Parties hereto are independent contractors
and nothing contained in the MSA shall be deemed or construed to create a
partnership, joint venture, employment, franchise, agency or fiduciary
relationship between the Parties.
 

17.8  Integration. This MSA constitutes the entire agreement between the Parties
relating to the subject matter of the MSA and supersedes all previous oral and
written communications between the Parties with respect to the subject matter of
the MSA.
 

17.9  Amendment; Waiver. Except as otherwise expressly provided herein, no
alteration of or modification to the MSA shall be effective unless made in
writing and executed by an authorized representative of both Parties. No course
of dealing or failing of either Party to strictly enforce any term, right or
condition of the MSA in any instance shall be construed as a general waiver or
relinquishment of such term, right or condition. The observance of any provision
of the MSA may be waived (either generally or any given instance and either
retroactively or prospectively) only with the written consent of the Party
granting such waiver.
 

17.10  Severability. The Parties do not intend to violate any Applicable Law.
However, if any sentence, paragraph, clause or combination of the MSA is in
violation of any law or is found to be otherwise unenforceable, such sentence,
paragraph, clause or combination of the same shall be deleted and the remainder
of the MSA shall remain binding, provided that such deletion does not alter the
basic purpose and structure of the MSA.
 

17.11  Construction. The Parties mutually acknowledge that they have
participated in the negotiation and preparation of the MSA. Ambiguities, if any,
in the MSA shall not be construed against any Party, irrespective of which Party
may be deemed to have drafted the MSA or authorized the ambiguous provision.
 

17.12  Interpretation. The captions and headings to the MSA are for convenience
only, and are to be of no force or effect in construing or interpreting any of
the provisions of the MSA. Unless context otherwise clearly requires, whenever
used in the MSA: (a) the words “include” or “including” shall be construed as
incorporating, also, “but not limited to” or “without limitation”; (b) the words
“hereof,” “herein,” “hereby” and derivative or similar words refer to the MSA;
(c) the word “law” or “laws” shall mean any applicable, legally binding statute,
ordinance, resolution, regulation, code, guideline, rule, order, decree,
judgment, injunction, mandate or other legally binding requirement of a
governmental authority (including a court, tribunal, agency, legislative body or
other instrumentality of any (i) government or country or territory, (ii) any
state, province, county, city or other political subdivision thereof, or (iii)
any supranational body); and (d) all references to the word “will” are
interchangeable with the word “shall” and shall be understood to be imperative
or mandatory in nature. All references to days, months, quarters or years are
references to calendar days, calendar months, calendar quarters, or calendar
years. Whenever any matter hereunder requires consent or approval, such consent
or approval shall not be unreasonably withheld or delayed.

 
17.13  Counterparts. This MSA may be executed in two or more counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument.
 
 
28

 
 
IN WITNESS WHEREOF, the Parties have executed the MSA as of the date first above
written.




TG THERAPEUTICS, INC.
 

 
Signature: /s/ Michael S. Weiss                                                
Name: Michael S. Weiss
Title: Chief Executive Officer
 
Date:  February 19, 2018                                     
 
 
SAMSUNG BIOLOGICS CO., LTD.
 
 

Signature:  /s/ Dr. Tae Han Kim                                                 
Name: Dr. Tae Han Kim

Title: Representative Director and President

 
Date:  February 21, 2018                                    

 
 
 

29
